

Exhibit 10.38


Dated 30 December 2014






XL INSURANCE (BERMUDA) LTD
as Applicant




-and-




ING BANK N.V., LONDON BRANCH
as Bank














__________________________________


CREDIT FACILITY AGREEMENT
___________________________________


Credit facility of up to $150,000,000






























[exhibit1026creditfaci_image1.jpg]



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------




INDEX


1.DEFINITIONS AND INTERPRETATIONS    2
2.THE FACILITY - GENERAL PROVISIONS    13
3.THE FACILITY - SPECIFIC PROVISIONS    13
4.CONDITIONS APPLICABLE TO LETTERS OF CREDIT    16
5.PAYMENTS    18
6.NO SET-OFF, COUNTERCLAIM OR TAX DEDUCTION    19
7.ACCOUNTS OF THE BANK    22
8.APPLICATION OF MONEYS    22
9.COLLATERAL ACCOUNT    23
10.CONDITIONS PRECEDENT    23
11.SECURITY    24
12.REPRESENTATIONS AND WARRANTIES    24
13.UNDERTAKINGS    28
14.EVENTS OF DEFAULT    31
15.FEES, EXPENSES, INDEMNITIES AND MITIGATION    34
16.INCREASED COST    37
17.ILLEGALITY    40
18.CHANGE OF PLEDGOR    40
19.ASSIGNMENTS AND TRANSFERS    42
20.SET-OFF    44
21.MISCELLANEOUS    44
22.FURTHER ASSURANCE    45
23.NOTICES    45
24.APPLICABLE LAW AND JURISDICTION    47
SCHEDULE 1 - CONDITIONS PRECEDENT DOCUMENTS AND EVIDENCE48
SCHEDULE 2 - FORM OF APPLICATION50
SCHEDULE 3 - FORM OF CANCELLATION NOTICE OF ISSUED LETTER OF CREDIT51
SCHEDULE 4 - FORM OF REDUCTION NOTICE FOR ISSUED LETTER OF CREDIT52
SCHEDULE 5 - FORM OF INCREASE NOTICE FOR ISSUED LETTER OF CREDIT53
SCHEDULE 6 - FORM OF EXTENSION NOTICE FOR ISSUED LETTER OF CREDIT54
SCHEDULE 7 - INVESTMENT COLLATERAL55
SCHEDULE 8 - COMPLIANCE CERTIFICATE56
SCHEDULE 8 - FORM OF BORROWING BASE CERTIFICATE58
SCHEDULE 9 - FORM OF LETTER OF CREDIT60






--------------------------------------------------------------------------------




THIS AGREEMENT dated 30 December 2014 is made
BETWEEN:
(1)    XL INSURANCE (BERMUDA) LTD as Applicant; and
(2)    ING BANK N.V., LONDON BRANCH as Bank.
WHEREAS
The Bank has agreed to make available to the Applicant, subject as provided in
this Agreement, an uncommitted credit facility of up to $150,000,000 to provide
Funds at Lloyd's Letters of Credit at the request of the Applicant to support
and stand security for the underwriting capacity of the Applicant and XL Re in
relation to the Syndicates of which they are or will be a member or will provide
capital support to the member.
IT IS AGREED AS FOLLOWS
1.
DEFINITIONS AND INTERPRETATIONS

1.1
Definitions

In this Agreement, including the Recitals, the following expressions shall have
the following meanings:
"Accession Letter" has the meaning given to it in Clause 18;
"Additional Pledgor" means any company appointed as Pledgor in accordance with
the provisions of Clause 18;
"Adjusted Market Value" means:
(a)
in respect of any Investment Collateral denominated in Dollars, the Market Value
thereof;

(b)
in respect of any Investment Collateral denominated in a currency other than
Dollars, the discounted Market Value thereof as converted into Dollars in
accordance with Clause 3.8;

"Advance Rate" means, for any category of Investment Collateral (other than
Cash, the "Eligible Securities"), the percentage described opposite such
category of Cash or Eligible Securities in the column entitled "Advance Rate"
and, in the case of Eligible Securities, subject to the maturity criteria set
out therein;
"Applicable Insurance Regulatory Authority" means, when used with respect to any
Regulated Insurance Company:
(a)
the insurance department or similar administrative authority or agency located
in each state or jurisdiction in which such Regulated Insurance Company is
domiciled; or

(b)
to the extent asserting regulatory jurisdiction over such Regulated Insurance
Company, the insurance department, authority or agency in each state or
jurisdiction in which such Regulated Insurance Company is licensed, and shall
include any federal or national insurance regulatory department, authority or
agency that may be created and that asserts insurance regulatory jurisdiction
over such Regulated Insurance Company;


2

--------------------------------------------------------------------------------




"Applicant" means XL Insurance (Bermuda) Ltd, a company organised and existing
under the laws of Bermuda with company registration number 12809 whose
registered office is at XL House, One Bermudiana Road, Hamilton HM08, Bermuda;
"Application" means an application for the issuance of a Letter of Credit by the
Bank and to be made substantially in the form attached in Schedule 2;
"Application Date" means any day on which an Application is received by the
Bank;
"Authorised Officer" means, as to any Person, the chief executive officer, the
chief financial officer, the controller, the president, any vice president, the
secretary or any other officer of such Person duly authorised by such Person to
act on behalf of such Person hereunder and under the other Finance Documents;
"Banking Day" means a day (excluding Saturdays and Sundays) on which dealings in
deposits in Dollars may be carried out in the London interbank market and on
which banks and foreign exchange markets are open for business in London,
Bermuda and New York;
"Borrowing Base" means, at any time the Adjusted Market Value of any Cash and
Eligible Securities held by the Pledgors in the Collateral Account at such time
multiplied in each case by the respective Advance Rates for Cash and such
Eligible Securities provided that all Cash and Eligible Securities in respect of
any Borrowing Base shall only be included in such Borrowing Base to the extent
the same are subject to a first priority perfected Security Interest in favour
of the Bank pursuant to the Pledge and Security Agreement;
"Borrowing Base Certificate" means a certificate issued by the Applicant,
certifying the Borrowing Base, such certificate to be substantially in the form
of Schedule 9 with such amendments as the Bank may approve or any other form
agreed by the Bank with the Applicant;
"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
"Cash" means "cash" deposited in the Collateral Account;
"Change of Control" means, in the case of an Obligor, if the Persons owning the
Voting Interests in that Obligor as at the date hereof cease to own 51% or more
of the Voting Interests in that Obligor other than as a result of (a) an
acquisition by XL Group, any of its Subsidiaries or any employee benefit plans
of XL Group of the Obligor; or (b) the Obligor merging or consolidating with or
undertaking a similar reorganisation into any Subsidiary of XL Group; or (c)
another Person (other than a Subsidiary of XL Group) merging into the Obligor or
the Obligor conveys, sells, transfers or leases all or substantially all of its
assets to another Person (other than a Subsidiary) in a transaction: (i) that
does not result in a reclassification, conversion, exchange or cancellation of
the outstanding shares of capital stock of the Obligor (other than the
cancellation of any outstanding shares of capital stock of the Obligor held by
the Person with whom it merges or consolidates) or (ii) which is effected solely
to change the jurisdiction of incorporation of the Obligor and results in a
reclassification, conversion or exchange of outstanding shares of capital stock
of the Obligor solely into shares of capital stock of the surviving entity;

3

--------------------------------------------------------------------------------




"Code" means the United States Internal Revenue Code of 1986, as amended from
time to time;
"Collateral Account" means the collateral account held with the Custodian by the
Applicant with account number XLCF0101922 or such other collateral account held
with the Custodian by any Pledgor, in respect of which first priority Security
Interests over the Investment Collateral are to be granted in favour of the Bank
pursuant to the Pledge and Security Agreement, subject at all times to the terms
of the Control Agreement;
"Collateral Type 1" has the meaning given to it in Schedule 7;
"Collateral Type 2" has the meaning given to it in Schedule 7;
"Collateral Type 3" has the meaning given to it in Schedule 7;
"Collateral Type 4" has the meaning given to it in Schedule 7;
"Collateral Type 5" has the meaning given to it in Schedule 7;
"Compliance Certificate" means a certificate substantially in the form of
Schedule 8;
"Confidential Information" means all information relating to any Obligor, the
Group, the Finance Documents or the Facility of which the Bank becomes aware or
which is received by the Bank in relation to the Finance Documents or the
Facility from any Obligor or any member of the Group or any of its advisers, in
whatever form, and includes information given orally and any document electronic
file or any other way of representing or recording information which contains or
is derived or copied from such information but excludes information that:
(a)
is or becomes public information other than as a direct or indirect result of
any breach by the Bank of Clause 19.5; or

(b)
is identified in writing at the time of delivery as non-confidential by any
Obligor or any of its advisers; or

(c)
is known by the Bank before the date the information is disclosed to it or is
lawfully obtained by the Bank after that date, from a source which is, as far as
the Bank is aware, unconnected with the Obligors and the Group and which, in
either case, as far as the Bank is aware, has not been obtained in breach of,
and is not otherwise subject to, any obligation of confidentiality;

"Consolidated Net Worth" means the consolidated stockholders' equity of XL Group
and its consolidated Subsidiaries in accordance with GAAP;
"Control Agreement" the control agreement or control agreements to be made
between the Custodian, the Bank and the Applicant relating to the Collateral
Account, in the agreed form;
"Custodian" means The Bank of New York Mellon acting through its office at One
BNY Mellon Center, 500 Grant Street, AIM 151-1035 Pittsburgh, PA 15258-0001, USA
or such other bank or financial institution agreed between the Bank and the
Applicant;
"Custody Agreement" means the master custody agreement dated as of 22 March 2012
between the Applicant, XLIT LTD., the other parties identified as "Principals"
thereunder, and the Custodian, as

4

--------------------------------------------------------------------------------




amended, restated, modified or supplemented to, and each other custody agreement
entered into by the Applicant and the Custodian;
"Default Rate" means the annual rate of interest determined by the Bank to be
equal to the aggregate of 3.0% and LIBOR;
"Disruption Event" means either or both of:
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a party
preventing that, or any other party:

(i)
from performing its payment obligations under the Finance Documents; or

(ii)
from communicating with other parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the party whose operations are disrupted;
"Dollars" or "$" means the lawful currency from time to time of the United
States of America;
"Eligible Securities" has the meaning provided in the definition of the term
"Advance Rate";
"Event of Default" means any of the events listed in Clause 14.1;
"Exempted Indebtedness" means any Financial Indebtedness of any Person (other
than XL Group or any of its affiliates) that is consolidated on the balance
sheet of XL Group and its consolidated Subsidiaries in accordance with GAAP
(whether or not required to be consolidated) provided that (a) at the time of
the incurrence of such Financial Indebtedness by such Person, the cash flows
from the assets of such Person shall reasonably be expected by such Person to
liquidate such Financial Indebtedness and all other liabilities (contingent or
otherwise) of such Person and (b) no portion of such Financial Indebtedness of
such Person shall be Guaranteed (other than guarantees of the type referred to
in clause (a) or (b) of the definition of Financial Indebtedness) by, or shall
be secured by a Security Interest on any assets owned by XL Group or any of its
Subsidiaries and neither such Person nor any holders of such Financial
Indebtedness shall have any direct or indirect recourse to XL Group or any of
its Subsidiaries (other than in respect of liabilities and guarantees of the
type referred to in clause (a) or (b) of the definition of Financial
Indebtedness;
"Existing Facility" means the letter of credit facility agreement of up to
$750,000,000 provided to the Applicant by Citibank Europe PLC pursuant to a
master agreement dated 11 November 2009 (as amended and supplemented from time
to time) and in respect of which the Bank holds a sub-participation on the date
of this Agreement in the amount of $150,000,000;
"Facility" means the uncommitted letter of credit facility of up to $150,000,000
to be made available by the Bank to the Applicant under this Agreement and, as
the context may require, means the available amount of such facility from time
to time outstanding under this Agreement;

5

--------------------------------------------------------------------------------




"FAL" has the meaning given to the term "Funds at Lloyd's" in paragraph 16 of
Lloyd's Membership Byelaw (No. 5 of 2005);
"FATCA" means:
(a)
sections 1471 to 1474 of the Code or any associated regulations;

(b)
any treaty, law, regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the United States and any other
jurisdiction, which (in either case) facilitates the implementation of paragraph
(a) above; or

(c)
any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the United States Internal
Revenue Service, the United States government or any governmental or taxation
authority in any other jurisdiction;

"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA;
"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction;
"Finance Documents" means this Agreement, the documents specified in Clause 11
and any other document designated as such by the Bank and the Applicant;
"Financial Indebtedness" means, for any Person, without duplication:
(a)
all indebtedness or liability for or on account of money borrowed by, or for or
on account of deposits with or advances to (but not including accrued pension
costs, deferred income taxes or accounts payable of) such Person;

(b)
all obligations (including contingent liabilities) of such Person evidenced by
bonds, debentures, notes, banker’s acceptances or similar instruments;

(c)
all indebtedness or liability for or on account of property or services
purchased or acquired by such Person;

(d)
any indebtedness or liability secured by a Security Interest on property owned
by such Person (whether or not assumed) and Capital Lease Obligations of such
Person (without regard to any limitation of the rights and remedies of the
holder of such Security Interest or the lessor under such capital lease to
repossession or sale of such property);

(e)
the maximum available amount of all standby letters of credit issued for the
account of such Person and, without duplication, all drafts drawn thereunder (to
the extent unreimbursed); and

(f)
all Guarantees of such Person; provided that the following shall be excluded
from Financial Indebtedness for purposes of this Agreement:

(i)
all payment liabilities of any such Person under insurance and reinsurance
policies from time to time issued by such Person, including guarantees of any
such payment liabilities;

(ii)
all other liabilities (or guarantees thereof) arising in the ordinary course of
any such Person's business as an insurance or reinsurance company (including
GICs and Stable Value


6

--------------------------------------------------------------------------------




Instruments and any Specified Transaction Agreement relating thereto), or as a
corporate member of The Council of Lloyd's, or as a provider of financial or
investment services or contracts (including GICs and Stable Value Instruments
and any Specified Transaction Agreement relating thereto); and
(iii)
any Exempted Indebtedness;

"GAAP" means generally accepted accounting principles in the United States of
America;
"GIC" means a guaranteed investment contract or funding agreement or other
similar agreement issued by an Obligor or any of its Subsidiaries that
guarantees to a counterparty a rate of return on the invested capital over the
life of such contract or agreement;
"Governmental Authority" means the government of any nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government;
"Group" means XL Group and its Subsidiaries for the time being;
"Guarantee" means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Financial Indebtedness of any other Person in any
manner, whether direct or indirect, and including any obligation, whether or not
contingent:
(a)
to purchase any such Financial Indebtedness or any property constituting
security therefor for the purpose of assuring the holder of such Financial
Indebtedness;

(b)
to advance or provide funds or other support for the payment or purchase of any
such Financial Indebtedness or to maintain working capital, solvency or other
balance sheet condition of such other Person (including keepwell agreements,
maintenance agreements, comfort letters or similar agreements or arrangements)
for the benefit of any holder of Financial Indebtedness of such other Person;

(c)
to lease or purchase property, securities or services primarily for the purpose
of assuring the holder of such Financial Indebtedness; or

(d)
to otherwise assure or hold harmless the holder of such Financial Indebtedness
against loss in respect thereof.

The amount of any Guarantee hereunder shall (subject to any limitations set
forth therein) be deemed to be an amount equal to the outstanding principal
amount of the Financial Indebtedness in respect of which such Guarantee is made.
The terms “Guarantee” and “Guaranteed” used as a verb shall have a correlative
meaning;
"Hedging Obligations" means with respect to any person, the net liability of
such person under any futures contract or options contract (including property
catastrophe futures and options), interest rate swap agreements and interest
rate collar agreements and all other agreements or arrangements for
non-speculative purposes designed to protect such person against catastrophic
events, fluctuations in interest rates or currency exchange rates that are
entered into in the ordinary course of business of that person;

7

--------------------------------------------------------------------------------




"Insurance Business" means one or more aspects of the business of selling,
issuing or underwriting insurance or reinsurance;
"Insurance Licence" means any licence (including a licence or a certificate of
authority from an Applicable Insurance Regulatory Authority), permits or
authorisations to transact insurance and reinsurance business;
"Interpolated Screen Rate" means, in relation to LIBOR, the rate which results
from interpolating on a linear basis between:
(a)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the relevant period; and

(b)
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the relevant period,

each at or about 11:00 a.m. London time on the Quotation Day;
"Investment Collateral" means cash, securities, investments and other collateral
listed in Schedule 7, which is held in the name of the Applicant or any other
Pledgor with the Custodian in the Collateral Account and which is capable of
being marked to market on a daily basis;
"Issuance Date" means, in relation to a Letter of Credit, the Banking Day on
which the Applicant specifies in the relevant Application that it wishes that a
Letter of Credit be issued by the Bank or (as the context requires) the date on
which that Letter of Credit is actually issued by the Bank;
"Legal Reservations" means:
(a)
the principle that equitable remedies may be granted or refused at the
discretion of a court, the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

(b)
the time barring of claims under the Limitation Acts, the possibility that an
undertaking to assume liability for or indemnify a person against non-payment of
United Kingdom stamp duty may be void and defences of set-off or counterclaim;
and

(c)
any general principles which are set out in the qualifications as to matters of
law in the legal opinions delivered to the Bank pursuant to Clause 10.1;

"Letter of Credit" means any letter of credit issued or to be issued by the Bank
at the request of the Applicant pursuant to this Agreement in the form set out
in Schedule 10 or in such other form as required by Lloyd's from time to time;
"LIBOR" means, in relation to any relevant period:
(a)
the applicable Screen Rate; or

(b)
(if no Screen Rate is available for the relevant currency for the relevant
period), the Interpolated Screen Rate for the relevant period; or

(c)
(if no Screen Rate is available for that period and it is not possible to
calculate an Interpolated Screen Rate for that period), the arithmetic mean of
the rates (rounded upwards to four decimal places) quoted to the Bank by leading
banks in the London interbank market,


8

--------------------------------------------------------------------------------




at or about 11:00 a.m. London time on the Quotation Day for the offering of
deposits in Dollars and for a period comparable to that period provided that, if
any such rate is below zero, LIBOR will be deemed to be zero;
"Limitation Acts" means the Limitation Act 1980 (as amended) and the Foreign
Limitation Periods Act 1984;
"Lloyd's" means the Society incorporated by the Lloyd's Act 1871 by the name of
Lloyd's;
"Lloyd's Rules" means the Lloyd's Acts 1871-1982 and the byelaws, regulations
(including, if applicable, regulations of the Financial Conduct Authority or the
Prudential Regulation Authority) codes of practice and mandatory directions and
requirements governing the conduct and management of underwriting business at
Lloyd's applicable and in force from time to time;
"Market Value" means:
(a)    in respect of Cash, the cash amount in the currency in which it is
denominated; and
(b)
in respect of any other Investment Collateral (subject to Clauses 3.7.6 and
3.8), the mark-to-market value of such Investment Collateral in the currency in
which it is denominated;

"Material Adverse Effect" means a material adverse effect on (a) the assets,
business, financial condition or operations of any Obligor (b) the ability of an
Obligor to perform any of its payment or other material obligations under the
Finance Document;
"Net Worth Deficiency" means that, at any time, the Consolidated Net Worth of XL
Group and its Subsidiaries is less than $3,000,000,000 (or its equivalent in
other currencies);
"Obligor" means any party from time to time to any of the Finance Documents
(other than the Bank and the Custodian), which has not been released from all
its obligations thereunder;
"Original Financial Statements" means, in relation to the Applicant, the audited
financial statements in a form consistent with GAAP for its financial year ended
31 December 2013;
"Outstanding Indebtedness" means the aggregate of the maximum amounts for which
the Bank is or may be liable, actually or contingently, under all Letters of
Credit and all other sums of money whatsoever from time to time due or owing,
actually or contingently, to the Bank under or pursuant to the Finance Documents
and with respect to a particular Letter of Credit "Outstanding Indebtedness with
respect to that Letter of Credit" or any similar phrase shall be construed
accordingly;
"Party" means a party to this Agreement;
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity;
"Pledge and Security Agreement" means the first priority pledge and security
agreement to be made in relation to the Collateral Account between the Applicant
and the Bank, in the agreed form;

9

--------------------------------------------------------------------------------




"Pledgors" means the Applicant and, following an appointment of an Additional
Pledgor in accordance with the provisions of Clause 18, any Additional Pledgor
but shall not include any Pledgor which has resigned and has been released in
accordance with the provisions of Clause 18;
"Quotation Day" means in relation to any period for which an interest rate is to
be determined, the day falling 2 Banking Days before the first day of that
period;
"Regulated Insurance Company" means any Subsidiary of an Obligor, whether now
owned or hereafter acquired, that is authorised or admitted to carry on or
transact Insurance Business in any jurisdiction (foreign or domestic) and is
regulated by any Applicable Insurance Regulatory Authority;
Relevant Jurisdiction" means:
(a)
the jurisdiction of incorporation of each Obligor; and

(b)
the jurisdiction where any asset subject to or intended to be subject to the
Transaction Security is situated;

"S&P" means Standard & Poor's Financial Services LLC, a division of The
McGraw-Hill Companies, Inc. or any successor to its rating business;
"Sanctions" means any sanctions, embargoes, freezing provisions, prohibitions,
regulations or other restrictions relating to trading, doing business,
investment, exporting, financing or making assets available (or other activities
similar to or connected with any of the foregoing) by which any Obligor is bound
or to which it is subject;
"Sanctioned Person" means any Person listed in any applicable Sanctions related
list of designated persons;
"Screen Rate" means, for any period, the London interbank offered rate
administered by ICE Benchmark Administration Limited (or any other person which
takes over the administration of that rate) for Dollars for the relevant period
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen (or any replacement
Reuters page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Reuters. If such page or service ceases to be available, the Bank may specify
another page or service displaying the relevant rate after consultation with the
Applicant;
"Security Interest" means with respect to any asset, any mortgage, deed of
trust, pledge, lien, security interest, charge or other encumbrance or security
arrangement of any nature whatsoever, including but not limited to any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security;
"Security Period" means the period from the date of this Agreement until the
discharge of the security (if any) created by the Finance Documents by final and
irrevocable repayment or payment in full of the Outstanding Indebtedness or its
extinguishment by expiry or cancellation of all the Letters of Credit;

10

--------------------------------------------------------------------------------




"Solvent" means, with respect to any person on a particular date, that on such
date:
(a)
the fair value of its assets exceeds the amount of its liabilities (in each
case, as would be reflected on a balance sheet prepared in accordance with its
accounting principles from time to time); and

(b)
such person has not incurred debts beyond their ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be received
by such person, and of amounts to be payable on or in respect of debt of such
person);

"Specified Transaction Agreement" means any agreement, contract or documentation
with respect to the following types of transactions: cash pooling arrangements,
rate swap transactions, swap options, basis swaps, asset swaps, forward rate
transactions, commodity swaps, equity or equity index swaps, equity or equity
index options, bond options, interest rate options, foreign exchange
transactions, cap transactions, floor transactions, collar transactions, current
swap transactions, cross-currency rate swap transactions, currency options,
credit protection transactions, credit swaps, credit default swaps, credit
default options, total return swaps, credit spread transactions, repurchase
transactions, reverse repurchase transactions, buy/sell-back transactions,
securities lending or borrowing transactions, weather index transaction or
forward purchase or sale of a security, commodity or other financial instrument
or interest, and transactions on any commodity futures or other exchanges,
markets and their associated clearing houses (including any option with respect
ot any of these transactions);
"Stable Value Instrument" means any insurance, derivative or similar financial
contract or instrument designed to mitigate the volatility of returns during a
given period on a specified portfolio of securities held by one party (the
“customer”) through the commitment of the other party (the "SVI provider") to
provide the customer with a credited rate of return on the portfolio, typically
determined through an interest-crediting mechanism (and in exchange for which
the SVI provider typically receives a fee);
"Subsidiary" has the meaning given to such term in section 1159 of the Companies
Act 2006;
"Syndicates" means any Lloyd's syndicate;
"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any related penalty or interest);
"Tax Credit" shall have the meaning given to such term in Clause 6.5.1;
"Tax Deduction" means a deduction or withholding (other than a FATCA Deduction)
for or on account of Tax from a payment under a Finance Document;
"Tax Payment" means a payment made by an Obligor to the Bank in any way relating
to a Tax Deduction or under any indemnity given by that Obligor in respect of
Tax under any Finance Document;
"Transaction Security" means each Security Interest created or expressed to be
created in favour of the Bank pursuant to the Finance Documents which create
Security Interests;
"UCC" means the Uniform Commercial Code, as amended, and as in effect from time
to time in the State of New York, except that references to sections of the UCC
refer to the section numbers of such sections as of the date of this Agreement;

11

--------------------------------------------------------------------------------




"US Tax Obligor" means the Applicant if:
(a)
it is resident for tax purposes in the United States of America; or

(b)
some or all of its payments under the Finance Documents are from sources within
the United States for US federal income tax purposes;

"Voting Interests" of any Person means shares of capital stock issued by a
corporation, or equivalent equity interests in any Person, the holders of which
are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such
contingency;
"XL Group" means XL Group plc, a company incorporated in the Republic of Ireland
with company registration number 482042 whose registered office is at XL House,
8 St Stephen's Green, Dublin 2, Ireland;
"XL Re" means XL Re Ltd, a company organised and existing under the laws of
Bermuda with company registration number 21291 whose registered office is at
O'Hara House, One Bermudiana Road, Hamilton, HM08, Bermuda.
1.2
Construction of certain expressions

The following expressions shall be construed in the following manner:
"affiliate" means, in relation to any person, a Subsidiary of that person or a
holding company of that person or any other Subsidiary of that holding company;
"Applicant", "Pledgor" and "Bank" include their respective legal personal
representatives, administrators, successors and permitted assigns; and
"holding company" means, in relation to a person, any other person in respect of
which it is a Subsidiary.
1.3
General interpretation

In this Agreement:
1.3.1
for the purpose of construing references to a "syndicate", unless the context
otherwise requires, the several groups of members to which in successive years a
particular syndicate number is assigned by Lloyd's shall be treated as the same
syndicate notwithstanding that they may not comprise the same members with the
same premium income limits;

1.3.2
any document expressed to be "in the agreed form" means a document in a form
approved by (and for the purposes of identification initialled and/or signed by
or on behalf of) the Applicant (or other Obligor) and the Bank or (in the case
of any of the Finance Documents where appropriate) a document in the form
actually executed by both the relevant Obligor and, if appropriate, the Bank;

1.3.3
unless the context otherwise requires, words in the singular include the plural
and vice versa;

1.3.4
references to any document include the same as varied, supplemented or replaced
from time to time;

1.3.5
references to any enactment include re-enactments, amendments and extensions
thereof;


12

--------------------------------------------------------------------------------




1.3.6
clause headings are for convenience of reference only and are not to be taken
into account in construction;

1.3.7
unless otherwise specified, references to Clauses, Recitals and Schedules are
respectively to Clauses of and Recitals and Schedules to this Agreement;

1.3.8
references to periods of "months" shall mean a period beginning in one calendar
month and ending in the relevant calendar month on the day numerically
corresponding to the day of the calendar month in which such period started,
provided that (a) if such period started on the last Banking Day in a calendar
month, or if there is no such numerically corresponding day, such period shall
end on the last Banking Day in the relevant calendar month and (b) if such
numerically corresponding day is not a Banking Day, such period shall end on the
next following Banking Day in the same calendar month, or if there is no such
Banking Day, such period shall end on the preceding Banking Day (and "month" and
"monthly" shall be construed accordingly);

1.3.9
an Event of Default is "continuing" if it has not been remedied to the
reasonable satisfaction of the Bank or waived.

1.4
Third party rights

A person who is not a party to this Agreement may not enforce, or otherwise have
the benefit of, any provision of this Agreement under the Contracts (Rights of
Third Parties) Act 1999.
2.
THE FACILITY - GENERAL PROVISIONS

2.1
Overall maximum limit

The overall maximum limit of the Facility shall not exceed $150,000,000 and,
unless the Bank otherwise agrees in writing, no Letter of Credit shall be issued
or amended to increase its face value if such limit has been or would thereby be
exceeded.
2.2
Notice of cancellation

Any notice of cancellation given by the Applicant pursuant to this Clause 2
shall be irrevocable, in the form of Schedule 3 and shall oblige the Applicant
to procure such cancellation on such date.
3.
THE FACILITY - SPECIFIC PROVISIONS

3.1
Purpose

Subject to the provisions of this Agreement, the Bank agrees to issue Letters of
Credit on behalf of the Applicant or XL Re which will form part of the FAL of
the Applicant or XL Re in respect of the Syndicates only.
3.2
Currency and amount

3.2.1
The currency specified in an Application must be Dollars.

3.2.2
The amount of a proposed Letter of Credit as specified in an Application must be
an amount which is not more than the maximum available amount of the Facility.


13

--------------------------------------------------------------------------------




3.3
Application required

3.3.1
The Applicant will use its reasonable endeavours to submit an Application in the
form of Schedule 2 for all Letters of Credit to be issued under this Facility.

3.3.2
If the Applicant wishes the Bank to issue or extend a Letter of Credit, it must
make an Application and give it to the Bank not later than 10:00 a.m. London
time 3 Banking Days (or such lower number of Banking Days as the Bank may agree)
before the proposed Issuance Date. Each Application shall:

(a)
be effective on receipt by the Bank;

(b)
constitute a representation and warranty in the terms of Clause 12; and

(c)
be irrevocable.

3.4
Condition of effectiveness of Applications

No Application made pursuant to this Clause 3 shall be considered effective
until all the applicable conditions precedent set out in Clause 10 have been
satisfied.
3.5
Issuance of Letters of Credit

3.5.1
Subject to the provisions of this Agreement and, in particular, but without
limitation, Clause 2.1, the Bank will issue each Letter of Credit on the
applicable Issuance Date in accordance with the Application made by the
Applicant. The Bank will only be obliged to issue the Letter of Credit if on the
Application Date and proposed Issuance Date the representations and warranties
in Clause 12 of this Agreement are true in all material respects.

3.5.2
If the conditions set out in this Agreement have been met, the Bank shall
confirm satisfaction of such conditions and arrange for the issue or amendment
of any Letter of Credit by:

(a)
completing the Commencement Date (as defined therein) and the Final Expiration
Date (as defined therein) of such Letter of Credit;

(b)
(in the case of an amendment increasing the amount thereof) amending such Letter
of Credit in such manner as Lloyd's may agree; and

(c)
executing such Letter of Credit and following such execution delivering such
Letter of Credit to Lloyd's on the Issuance Date.

3.6
Changes to issued Letters of Credit

Subject to (i) there being no Event of Default then continuing, in the case of
Clauses 3.6.3 and 3.6.4 only and (ii) compliance at all times with the
provisions of Clause 2.1, the Applicant may request the Bank to:
3.6.1
cancel an issued Letter of Credit by way of an application in the form of
Schedule 3or

3.6.2
decrease an issued Letter of Credit by way of an application in the form of
Schedule 4; or

3.6.3
increase an issued Letter of Credit by way of an application in the form of
Schedule 5; or

3.6.4
extend an issued Letter of Credit by way of an application in the form of
Schedule 6


14

--------------------------------------------------------------------------------




by giving 5 Banking Days (or such lower number of Banking Days as the Bank may
agree) written notice to the Bank and provided that such notice has been served,
(i) such increase shall take effect on the date of issue of such increase or any
other stated effective date and (ii) such cancellation, decrease or extension
shall take effect on the date on which Lloyd's confirms in writing to the Bank
that it agrees to such cancellation, decrease or extension, or in the case of
cancellation, on the expiry of the Bank's notice of termination (if earlier).
The Bank will do everything the Applicant reasonably requests to effect the
increase, cancellation, decrease or extension of the issued Letter of Credit.
3.7
Collateral cover

3.7.1
From the first Issuance Date, collateral cover shall be provided by the Pledgors
in the form of Investment Collateral in an amount so that the Borrowing Base
shall be equal to not less than 100% of the aggregate face amount of all issued
Letters of Credit. Such Investment Collateral shall be provided by the Pledgors
in the form of collateral held in the Collateral Account and pledged in favour
of the Bank pursuant to the Pledge and Security Agreement.

3.7.2
The Borrowing Base may be calculated by the Bank, as often as it reasonably
deems necessary, by reference to the definitions of "Market Value" and "Adjusted
Market Value" set out herein, and any information that the Bank reasonably deems
appropriate (including, but not limited to, the most recent Borrowing Base
Certificate or any valuation requested pursuant to Clause 13.3.2), but
Investment Collateral shall only be valued if and to the extent that the Bank
has a Security Interest over it.

3.7.3
Provided always that:

(a)
the Borrowing Base equals or exceeds 100% of the aggregate of the face amounts
of all issued Letters of Credit and is secured in accordance with Clause 11;

(b)
there is no Event of Default then continuing; and

(c)
the requirements of Clause 3.7.6 are complied with,

a Pledgor may (i) transfer, sell, exchange, settle, withdraw, redeem or invest
their Investment Collateral from the relevant Collateral Account, (ii)
substitute Investment Collateral for any other form of Investment Collateral,
(iii) procure the transfer of collateral to Lloyd's as FAL to reduce the amount
of any Letter of Credit or (iv) cause any cash on a Collateral Account of a
Pledgor to be applied towards payment of the Outstanding Indebtedness.
3.7.4
If at any time Investment Collateral is not held in the Collateral Account in
the amounts prescribed in Clause 3.7.1 and secured in accordance with Clause 11,
then the Applicant shall within 5 Banking Days after receipt of written notice
from the Bank procure the provision of additional collateral cover in the form
of Investment Collateral in an amount necessary to satisfy such deficiency.

3.7.5
If at any time the amount of the Borrowing Base exceeds that required by Clause
3.7.1 or any other applicable provision of this Agreement, any Pledgor may, by
instruction to the Custodian, procure that Investment Collateral is transferred
out of the relevant Collateral Account and into the absolute beneficial
ownership of that Pledgor, free from any Security Interest in favour of the
Bank, provided that the Borrowing Base after such transfer shall be no less than
that required under those provisions.


15

--------------------------------------------------------------------------------




3.7.6
No more than 25% of the Investment Collateral may take the form of Collateral
Type 5 and no more than 10% of the Investment Collateral may take the form of
Collateral Type 5 issued by the same issuer.

3.8
Adjusted Market Value of Investment Collateral not denominated in Dollars

Where any part of the Investment Collateral is denominated in a currency (the
"Relevant Currency") other than Dollars, that amount shall be notionally
converted into Dollars at the Bank's then prevailing spot rate of exchange for
obtaining Dollars with the Relevant Currency and the notional amount of Dollars
following such conversion (the "Unadjusted Dollar Amount") shall then be
discounted by the Relevant Percentage as defined below.
The Unadjusted Dollar Amount, as so discounted by the Relevant Percentage
applicable to it, will be the Adjusted Market Value of the relevant Investment
Collateral.
For the purposes of this Agreement, the "Relevant Percentage" means:
3.8.1
10%, where the relevant Investment Collateral is denominated in Euro or English
Pounds Sterling;

3.8.2
15%, where the relevant Investment Collateral is denominated in Swiss Francs,
Canadian dollars or Japanese yen; or

3.8.3
25%, where the relevant Investment Collateral is denominated in any currency
other than Dollar or any of the currencies mentioned in Clauses 3.8.1 and 3.8.2.

3.9
Change of Custodian

Where the Applicant requests to change the Custodian, the Bank shall act
reasonably in negotiating any Security Documents to replace the Pledge and
Security Agreement and the Control Agreement, provided that such replacement
documents shall (to the extent acceptable to the new custodian) be on
substantially the same terms as the Pledge and Security Agreement and the
Control Agreement and provided that all costs properly incurred in relation to
such change of Custodian shall be borne by the Applicant.
4.
CONDITIONS APPLICABLE TO LETTERS OF CREDIT

4.1
Terms of Letters of Credit

Each Letter of Credit shall be in such terms as are permitted by Lloyd's for
letters of credit constituting FAL.
4.2
Authority to Bank to pay

The Bank is hereby authorised, without any further reference to or further
authority from the Applicant, to pay or accept for the account of the Applicant
all drafts, demands or other instruments whatsoever (each a "draft") drawn or
made or purporting to be drawn or made under any Letter of Credit provided that
such authorisation shall be without prejudice to the obligation of the Bank to
perform its duties in accordance with the International Standby Practices –
ISP98, 1998 publication - International Chamber of Commerce Publication No. 590
(or to any subsequent revision to which a Letter of Credit may be expressed to
be subject) and to the conditions of the relevant Letter of Credit, subject to
Clause 4.5. The Bank shall give notice to the Applicant of such payment or
acceptance within 3 Business Days of receiving the demand.

16

--------------------------------------------------------------------------------




4.3
Reimbursement

If the Bank pays any amount under a Letter of Credit then the Applicant shall,
within 5 Banking Days of a demand by the Bank, make payment to the Bank of the
amount to be paid by the Bank provided always that:
4.3.1
subject to paragraph 4.3.2, the Applicant may direct the Bank to apply any
Investment Collateral in settlement of such reimbursement obligation or payment
obligation; but

4.3.2
the Bank will not be obliged to use any Investment Collateral in settlement of
such reimbursement obligation except to the extent that the Borrowing Base
exceeds 100% of the face amount of all the Letters of Credit issued at the time
less the amount paid by the Bank under the Letter of Credit being drawn.

4.4
Applicant's indemnity

Without limiting Clause 4.3, the Applicant shall indemnify the Bank and hold it
harmless from and against all claims, demands, actions, losses, liabilities,
damages and all costs, expenses, fees, commissions and charges and other sums of
whatsoever nature (including legal fees and expenses) properly incurred which it
may incur or pay in acting as the Bank for any Letter of Credit (otherwise than
by the Bank's fraud, misconduct or negligence), including but not limited to any
liability or sum as aforesaid which it may incur or pay to any confirming,
advising or negotiating bank and shall within 5 Banking Days provide the Bank
with funds to meet any liability or pay any sum as aforesaid.
4.5
Exclusion of Bank's liability

4.5.1
Each Letter of Credit shall be opened entirely at the risk of the Applicant.

4.5.2
Any action taken or omitted by the Bank or any of its correspondents or agents
under or in connection with any Letter of Credit, if taken or omitted in good
faith (and in the absence of fraud, negligence or wilful misconduct), shall be
binding on the Applicant and shall not place the Bank under any liability to the
Applicant.

4.5.3
Without prejudice to the provisions of Clause 4.5.2, in the event of any
uncertainty or ambiguity in any instructions given to the Bank, the Bank may, at
its discretion, take no action until the Applicant clarifies such instructions
to the Bank's satisfaction. The Bank shall not be held liable for any losses
incurred by the Applicant as a result of any action or inaction which the Bank
takes in the light of such instructions.

4.6
Provision of information

The Applicant undertakes to inform and keep the Bank informed of any material
fact or circumstance which will or is likely to give rise to a draft being drawn
or made under any Letter of Credit as soon as reasonably practicable upon its
becoming aware of such material fact or circumstance.

17

--------------------------------------------------------------------------------




4.7
Propriety of demand

The Bank shall be entitled to rely without further enquiry on any demand, claim,
document or other communication believed by it in good faith to be genuine and
correct and to have been signed or otherwise executed or made by the proper
person and otherwise to be in conformity with a Letter of Credit.
4.8
Incorporation of ISP 1998 and conditions of Application

The Applicant agrees that the International Standby Practices – ISP98, 1998
publication - International Chamber of Commerce Publication No. 590 and the
conditions of the relevant Application shall apply to each Letter of Credit. In
the case of any conflict between the provisions of this Agreement on the one
hand and that publication and/or of the Application on the other, the provisions
of this Agreement shall prevail.
4.9
Payments and interest

The Applicant shall pay to the Bank on demand from time to time all amounts
payable by the Applicant under Clauses 4.3 and 4.4 together with interest at the
Default Rate on each such amount from the date of the Bank's payment until the
date of the Applicant's payment to the Bank, before or after any relevant
judgment.
4.10
Termination of Funds at Lloyd's Letters of Credit

The Bank may, in its absolute discretion, at any time up to and including 31
July 2019, serve notice on Lloyd's giving notice of termination of a Letter of
Credit, in accordance with the terms of the Letter of Credit.
5.
PAYMENTS

5.1
Place of payment

Unless otherwise specified by the Bank or otherwise provided in this Agreement
or any of the other Finance Documents, all moneys to be paid by the Applicant to
the Bank under this Agreement and any of the other Finance Documents shall be
paid to the Bank:
5.1.1
by not later than 2:00 p.m. (London time);

5.1.2
for value on their due date in Dollars in funds which are for same day
settlement in the London Interbank Payments System (or in such other funds as
shall for the time being be customary for settlement of international banking
transactions in Dollars); and

5.1.3
to such account of the Bank as the Bank shall notify the Applicant in writing
from time to time.


18

--------------------------------------------------------------------------------




5.2
Non Banking Days

All payments due shall be made on a Banking Day. If the due date for payment
falls on a day which is not a Banking Day:
5.2.1
the payment or payments due shall be made on the first Banking Day thereafter,
provided this falls in the same calendar month; and

5.2.2
if it does not, payment shall fall due and be made on the immediately preceding
Banking Day.

5.3
Accrual of interest and periodic payments

All payments of commission, interest and other payments of an annual or periodic
nature to be made by the Applicant shall accrue from day to day and be
calculated on the basis of the actual number of days elapsed and a 360 day year.
6.
NO SET-OFF, COUNTERCLAIM OR TAX DEDUCTION

6.1
No set-off, counterclaim or deduction

All payments to be made by the Applicant or any other Obligor under this
Agreement and any of the other Finance Documents shall be made without set-off,
counterclaim or deduction.
6.2
Tax gross-up

6.2.1
Each Obligor must make all payments to be made by it under the Finance Documents
without any Tax Deduction, unless a Tax Deduction is required by law.

6.2.2
If an Obligor is aware that an Obligor must make a Tax Deduction (or that there
is a change in the rate or the basis of a Tax Deduction), it must promptly
notify the Bank.

6.2.3
If a Tax Deduction is required by law to be made by an Obligor or the Bank, the
amount of the payment due from the Obligor will be increased to an amount which
(after making the Tax Deduction) leaves an amount equal to the payment which
would have been due if no Tax Deduction had been required.

6.2.4
If an Obligor is required to make a Tax Deduction or a payment required in
connection with a Tax Deduction, the Obligor making that Tax Deduction or
payment shall deliver to the Bank evidence satisfactory to the Bank (acting
reasonably) that the Tax Deduction has been made or (as applicable) the
appropriate payment has been paid to the relevant taxing authority.

6.2.5
The Applicant and the Bank may make any FATCA Deduction it is required to make
by FATCA, and any payment required in connection with that FATCA Deduction, and
neither the Applicant nor the Bank shall be required to increase any payment in
respect of which it makes such a FATCA Deduction or otherwise compensate the
recipient of the payment for that FATCA Deduction.

6.2.6
The Applicant and the Bank shall promptly, upon becoming aware that it must make
a FATCA Deduction (or that there is any change in the rate or the basis of such
FATCA Deduction) notify the other Party to whom it is making the payment.


19

--------------------------------------------------------------------------------




6.3
Tax indemnity

6.3.1
Except as provided below, the Applicant must indemnify the Bank against any loss
or liability which the Bank determines has been suffered (directly or
indirectly) or reasonably determines will be suffered (directly or indirectly)
by the Bank for or on account of Tax in relation to a payment received or
receivable (or any payment deemed to be received or receivable) under a Finance
Document.

6.3.2
Clause 6.3.1 above does not apply to:

(a)
any Tax assessed on the Bank under the laws of the jurisdiction in which:

(i)
the Bank is incorporated or, if different, the jurisdiction (or jurisdictions)
in which the Bank is treated as resident for tax purposes; or

(ii)
the Bank's facility office is located in respect of amounts received or
receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable by the Bank. However, any payment deemed to be received or
receivable, including any amount treated as income but not actually received by
the Bank, such as a Tax Deduction, will not be treated as net income received or
receivable for this purpose;
(b)
the extent the loss or liability is compensated for by an increased payment
under Clause 6.2; and

(c)
the extent the loss or liability relates to a FATCA Deduction required to be
made by a Party.

6.4
FATCA Information

6.4.1
Subject to Clause 6.4.3 below, each Party shall, within 10 Banking Days of a
reasonable request by the other Party:

(a)
confirm to that other Party whether it is:

(i)
a FATCA Exempt Party; or

(ii)
not a FATCA Exempt Party; and

(b)
supply to the other Party such forms, documentation and other information
relating to its status under FATCA as the other Party reasonably requests for
the purposes of the other Party's compliance with FATCA;

(c)
supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party's compliance with any other law, regulation or exchange of
information regime.

6.4.2
If a Party confirms to the other Party pursuant to Clause 6.4.1(a)(i) above that
it is a FATCA Exempt Party and it subsequently becomes aware that it is not, or
has ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.


20

--------------------------------------------------------------------------------




6.4.3
Clause 6.4.1 above shall not oblige any Party to do anything which would or
might in its reasonable opinion constitute a breach of:

(a)
any law or regulation;

(b)
any fiduciary duty; or

(c)
any duty of confidentiality.

6.4.4
If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
Clause 6.4.1(a) or (b) above (including, for the avoidance of doubt, where
Clause 6.4.3 above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

6.4.5
If the Applicant becomes a US Tax Obligor, it shall as soon as reasonably
practicable inform the Bank of the same and provide the Bank with a Form W-8 or
Form W-9 (or any successor form) (as applicable) or any other forms of
documentation which the Bank may reasonably require to certify or establish the
Applicant's status under FATCA.

6.4.6
If the Applicant is a US Tax Obligor, or where the Bank reasonably believes that
its obligations under FATCA or any other applicable law or regulation require
it, the Bank shall, within 10 Banking Days of the Applicant's request supply to
the Applicant:

(a)
a withholding certificate on Form W-8 or Form W-9 (or any successor or relevant
form) (as applicable); or

(b)
any withholding statement and other documentation, authorisations and waivers as
may be required to certify or establish the status of the Bank under FATCA or
that other law or regulation.

6.4.7
If any withholding certificate, withholding statement, document, authorisation
or waiver provided pursuant to Clause 6.4.6 is or becomes materially inaccurate
or incomplete, the Bank shall promptly update it and provide such updated
withholding certificate, withholding statement, document, authorisation or
waiver to the Applicant unless it is unlawful for the Bank to do so (in which
case the Bank shall promptly notify the Applicant ).

6.4.8
The Applicant may rely on any withholding certificate, withholding statement,
document, authorisation or waiver it receives from the Bank pursuant to Clause
6.4.6 or 6.4.7 without further verification.

6.5
Tax Credit

If an Obligor makes a Tax Payment and the Bank determines that:
6.5.1
it is entitled to receive or be granted a credit against Tax payable by it (a
"Tax Credit") attributable to that Tax Payment; and

6.5.2
it has used and retained that Tax Credit,


21

--------------------------------------------------------------------------------




the Bank must pay an amount to the Obligor which the Bank determines will leave
it (after that payment) in the same after-tax position as it would have been if
the Tax Payment had not been made by the Obligor.
7.
ACCOUNTS OF THE BANK

7.1
Bank to open accounts

The Bank will open and maintain on its books accounts showing the amounts owing
to the Bank from the Applicant and the other Obligors and the amounts of all
payments falling due and received by the Bank.
7.2
Evidence of obligations

The obligation of the Applicant in respect of a Letter of Credit to repay the
Outstanding Indebtedness in respect of that Letter of Credit or any part
thereof, to pay interest thereon (if applicable) and to pay all other sums due
under the Finance Documents shall be conclusively evidenced (in the absence of
fraud or manifest error) by the entries from time to time made in the accounts
opened and maintained under this Clause 7.
8.
APPLICATION OF MONEYS

8.1
Order of application

Except as otherwise specifically provided in this Agreement or in any other of
the Finance Documents, all moneys received or recovered by the Bank will, after
discharging the cost (if any) incurred in collecting such moneys, be applied as
follows:
FIRST:
in or towards payment of all moneys expended or liabilities incurred by the Bank
in respect of expenses, fees or charges relating to the preparation, completion
and registration (if any) of the Finance Documents or in respect of the
protection, maintenance or enforcement of any security which they create;

SECONDLY:
in or towards the satisfaction of any amounts forming the balance of the
Outstanding Indebtedness which are then due and payable, whether by reason of
payment demanded or otherwise;

THIRDLY:
on or at any time after the happening of an Event of Default which is
continuing, in retention of an amount equal to any future or contingent under
Clauses 6 and 15 or any other provision of this Agreement or the other Finance
Documents which the Bank has been able to identify to the Applicant, upon those
amounts becoming due and payable or in or towards satisfaction of them in
accordance with the relevant provisions of Clause 8.1; and

FOURTHLY:
the balance (if any) shall be paid to the Applicant or other person entitled.

8.2
Waiver of right of appropriation

The Applicant hereby irrevocably waives any rights of appropriation to which it
may be entitled.



22

--------------------------------------------------------------------------------




9.
COLLATERAL ACCOUNT

9.1
Opening of the Collateral Account

The Applicant has established with the Custodian, and throughout the Security
Period shall maintain, the Collateral Account.
9.2
Obligations with respect to the Collateral Account

The Applicant shall, at the request of the Bank, enter into the Pledge and
Security Agreement, the Control Agreement and, to the extent reasonably
required, any other notices, acknowledgments and other ancillary documents
thereto.
9.3
Security over Collateral Account and right to withhold

Notwithstanding anything to the contrary contained in this Agreement, so long as
the Applicant remains under any liability (whether actual or contingent) in
respect of the Outstanding Indebtedness, the Collateral Account shall be subject
to a continuing security in favour of the Bank pursuant to the Pledge and
Security Agreement.
9.4
Appropriation after default

On or at any time after the happening of an Event of Default which is
continuing, the Bank shall be entitled (without notice to the Applicant),
subject to Clause 3.7.4 and the terms of the Pledge and Security Agreement, to
direct transfer of, appropriate or otherwise take possession of, to the extent
of the Outstanding Indebtedness, all or any of the Investment Collateral
standing to the credit of the Collateral Account and/or require that any
Investment Collateral be converted to Cash and shall apply the same in discharge
or satisfaction of the Outstanding Indebtedness in accordance with Clause 8.
9.5
Bank and other charges

All bank, exchange, telegraph and other charges in connection with the inward
and outward remittance of moneys to and from the Collateral Account shall be for
the account of the Applicant.
9.6
Continuing obligations of the Applicant

Nothing in this Clause 9, whether express or implied, shall relieve the
Applicant of its obligations to reimburse and indemnify the Bank in accordance
with Clauses 4.3 and 4.4 and to pay interest on any relevant amounts and to pay
all other sums from time to time due, owing or payable hereunder and under any
of the other Finance Documents.
10.
CONDITIONS PRECEDENT

10.1
Conditions to be satisfied prior to issuance of Letters of Credit

It shall be a condition of the effectiveness of each Application and the
issuance or amendment of any Letter of Credit that the following conditions
precedent are satisfied:
10.1.
the Bank has received a duly completed Application in respect of that Letter of
Credit;


23

--------------------------------------------------------------------------------




10.1.2
the Bank is satisfied, in the case of each Letter of Credit to be issued on the
first Issuance Date, that on or before issuance of each such Letter of Credit
all the obligations of the Bank as sub-participant under or in relation to the
Existing Facility will be released;

10.1.3
the Bank (or its legal advisers) has received the documents and evidence
described in Schedule 1 and Clause 11 in form and substance satisfactory to it;

10.1.4
the Bank has received evidence (either by way of a statement from the Custodian
or such other form as the Bank may require) that the Borrowing Base is equal to
at least 100% of the aggregate face amount of that Letter of Credit and all
other Letters of Credit then in issue;

10.1.5
the representations and warranties contained in Clause 12 are true and correct
at the Issuance Date of that Letter of Credit;

10.1.6
none of the circumstances specified in Clause 17 is subsisting; and

10.1.7
no Event of Default has occurred or will arise as a result of the issuance or
amendment (as the case may be) of that Letter of Credit.

10.2
Waiver of conditions precedent

If the Bank in its absolute discretion issues any Letter of Credit
notwithstanding that one or more of the relevant conditions precedent specified
above remains unsatisfied on the Issuance Date of that Letter of Credit, then
the Applicant shall procure the satisfaction of such condition or conditions
precedent within 5 Banking Days thereafter or such longer period as the Bank
may, in its discretion, agree in writing.
11.
SECURITY

As security for the payment of the Outstanding Indebtedness, the Applicant will
on or before the first Issuance Date execute and deliver (or, as the case may
be, procure the execution and delivery) to the Bank, the following Finance
Documents:
11.1.1
the Control Agreement; and

11.1.2
the Pledge and Security Agreement.

12.
REPRESENTATIONS AND WARRANTIES

12.1
Date of representations and warranties

The Applicant makes the representations and warranties set out in this Clause 12
to the Bank on the date of this Agreement.
12.2
Status

12.2.1
It is a corporation, duly incorporated and validly existing and in good standing
under the law of Bermuda.

12.2.2
It has the power to own its assets and carry on its business as it is being
conducted.

12.3
Binding obligations


24

--------------------------------------------------------------------------------




Subject to the Legal Reservations, the obligations expressed to be assumed by
the Applicant in the Finance Documents are, subject to any general principles of
law as at the date of this Agreement limiting its obligations, which are
specifically referred to in any legal opinion referred to in paragraph 14 of
Schedule 1, legal, valid, binding and enforceable obligations.
12.4
Licences and approvals in force

All licences, authorisations, approvals and consents necessary for the entry
into, performance, validity, enforceability or admissibility in evidence of this
Agreement and the other Finance Documents have been obtained and are in full
force and effect and there has been no breach of any condition or restriction
imposed in this respect.
12.5
Non-conflict with other obligations

Subject to the Legal Reservations, the entry into and performance by the
Applicant of, and the transactions contemplated by, the Finance Documents do not
conflict with:
12.5.1
any law or regulation applicable to it;

12.5.2
its constitutional documents; or

12.5.3
any agreement or instrument binding upon it or any of its assets.

12.6
Power and authority

The Applicant has the power to enter into, perform and deliver, and has taken
all necessary action to authorise its entry into, performance and delivery of,
the Finance Documents to which it is a party and the transactions contemplated
by those Finance Documents.
12.7
Governing law and enforcement

Subject to the Legal Reservations and, in the case of the Applicant, to the
provisions of The Judgments (Reciprocal Enforcement) Act 1958 (where
applicable):
12.7.1
the choice of governing law of each of the Finance Documents will be recognised
and enforced in each Relevant Jurisdiction; and

12.7.2
any judgment obtained in England in relation to a Finance Document will be
recognised and enforced in each Relevant Jurisdiction.

12.8
Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document.
12.9
No filing or stamp taxes

Under the law of each Relevant Jurisdiction (other than New York and Bermuda) it
is not necessary that the Finance Documents be filed, recorded or enrolled with
any court or other authority in that jurisdiction or that any stamp,
registration or similar tax be paid on or in relation to the Finance Documents
or the transactions contemplated by the Finance Documents.

25

--------------------------------------------------------------------------------




12.10
No default

12.10.1
No Event of Default has occurred or is continuing from the issuance of any
Letter of Credit.

12.10.2
No other event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on it or to which its assets
are subject which might have a Material Adverse Effect.

12.11
Financial statements

12.11.1
The Original Financial Statements were prepared in accordance with the relevant
applicable accounting principles (as the case may be) consistently applied.

12.11.2
The Original Financial Statements fairly represent its financial condition and
operations during the relevant financial year.

12.12
No Material Adverse Effect

Except as disclosed in XL Group's filings made with the US Securities & Exchange
Commission prior to the date of this Agreement, since 31 December 2013, there
has been no Material Adverse Effect.
12.13
Validity and admissibility in evidence

All authorisations to be obtained or acts, conditions and things required to be
done, fulfilled and performed in order:
12.13.1
to enable the Applicant to enter into, exercise its rights under and perform and
comply with the obligations expressed to be assumed by it in the Finance
Documents;

12.13.2
to ensure that the obligations expressed to be assumed by the Applicant in the
Finance Documents are legal, valid, binding and enforceable; and

12.13.3
to make the Finance Documents admissible in evidence in each Relevant
Jurisdiction,

have been obtained and are in full force and effect or have been done, fulfilled
and performed.
12.14
Claims pari passu

Subject to the Legal Reservations:
12.14.1
the Applicant has sufficient interest in all of its Investment Collateral in
which a Security Interest is purported to be created pursuant to the Pledge and
Security Agreement for such Security Interest to attach (subject, in each case,
to no Security Interest whatsoever except any Security Interest created by the
Pledge and Security Agreement, the Control Agreement, the Custody Agreement or
arising by operation of law); and

12.14.2
each of the Finance Documents creates (or, once entered into, will create) in
favour of the Bank the Transaction Security which it is expressed to create and,
after all appropriate financing statements are filed and the Control Agreement
executed, will create a valid first priority Security Interest over the
Investment Collateral and where appropriate such Security Interest is entitled
to all rights, priorities and benefits afforded by the UCC.


26

--------------------------------------------------------------------------------




12.15
No winding-up

The Applicant has not taken any corporate action nor have any other steps been
taken or legal proceedings been started or (to the best of its knowledge and
belief) threatened against the Applicant for its winding-up, dissolution,
administration or re-organisation (whether by voluntary arrangement, scheme of
arrangement or otherwise) or for the appointment of a receiver, administrator,
administrative receiver, conservator, custodian, trustee or similar officer of
it or of any or all of its assets or revenues, other than in respect of internal
reorganisations, amalgamations mergers and/or consolidations with other
companies in the Group provided that the Applicant is the surviving entity
pursuant to its domiciliary law, or in respect of any other reorganisation,
amalgamation, merger and/or consolidation to which the Bank has given its prior
written consent (such consent not to be unreasonably withheld or delayed).
12.16
No material defaults

Neither the Applicant is in breach of or in default under any agreement to which
it is a party or which is binding on it or any of its assets to an extent or in
a manner which would reasonably be expected to have a Material Adverse Effect.
12.17
No misleading information

All written factual information supplied to the Bank by the Applicant in
connection with this Agreement is true, complete and accurate in all material
respects as at the date it was given (or as at the date at which it is stated)
and is not misleading in any material respect.
12.18
Compliance with statutes and agreements

12.18.1
The Applicant is in compliance with all applicable statutes, regulations, rules
and orders of, and all applicable restrictions imposed by, and have filed or
otherwise provided all material reports, data, registrations, filings,
applications and other information required to be filed with or otherwise
provided (or will do so within the period required by law) to, all governmental
bodies, domestic or foreign, in respect of the conduct of their business and the
ownership of their property, except where the failure to comply or file or
otherwise provide, either individually or in the aggregate, has not had, and
would not reasonably be expected to have, a Material Adverse Effect.

12.18.2
All regulatory approvals required by the Applicant are in full force and effect
on the date hereof, except where the failure of such approvals to be in full
force and effect, either individually or in the aggregate, has not had, and
would not reasonably be expected to have, a Material Adverse Effect.

12.18.3
The Applicant is in compliance with all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
either individually or in the aggregate, has not had, and would not reasonably
be expected to have, a Material Adverse Effect.

12.19
Good title to assets

The Applicant has good, valid and marketable title to, or valid leases or
licences of, and all appropriate authorisations to use, the assets necessary to
carry on its business as presently conducted.
12.20
Legal and beneficial owner


27

--------------------------------------------------------------------------------




Subject to any applicable custody agreement or custody arrangements with the
Custodian (or any sub-custodian), the Applicant is the legal owner and
beneficial owner of the assets subject to the Transaction Security.
12.21
Insurance business

12.21.1
The Applicant carries on insurance or reinsurance business in connection with
applicable laws and all filings and approvals have been made or given except
where failure to obtain such approval or make such a filing without it being
objected to, would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

12.21.2
In respect of any application in respect of a Letter of Credit for the benefit
of XL Re, XL Re carries on insurance or reinsurance business in connection with
applicable laws and all material filings and approvals have been made or given
except where failure to do so would not reasonably be expected to have a
material adverse effect on XL Re's ability to carry out its business.

12.22
No Section 32 direction

The Applicant has not received any direction or other notification from the
Bermuda Monetary Authority pursuant to Section 32 of the Insurance Act, 1978 of
Bermuda.
12.23
Solvency

Each of the Applicant and XL Re, taken individually is in each case, Solvent.
12.24
Sanctions

To the Applicant's knowledge (having made due and careful enquiry) each Obligor
and XL Re is in compliance with applicable Sanctions in all material respects
and neither the Applicant, any other Obligor nor XL Re is a Sanctioned Person.
13.
UNDERTAKINGS

13.1
Duration of undertakings

The undertakings contained in this Clause 13 shall remain in force from the date
of this Agreement to the end of the Security Period.
13.2
General undertakings

The Applicant shall:
13.2.1
perform and observe the several covenants and obligations imposed upon it under
the Finance Documents;

13.2.2
inform the Bank promptly upon becoming aware of any litigation, arbitration, tax
claim or administrative proceeding instituted or threatened and of any other
occurrence of which it becomes aware which may materially adversely affect:

(a)
its ability, or the ability of any other Obligor, to perform its obligations
under the Finance Documents;


28

--------------------------------------------------------------------------------




(b)
the financial condition, business, assets or prospects of the Applicant; or

(c)
the security constituted by the Finance Documents;

13.2.3
maintain its corporate existence as a corporation duly organised, validly
existing and in good standing in its place of incorporation other than as a
consequence of a merger, amalgamation, consolidation or similar reorganisation
with other companies in the Group provided that the Applicant is the surviving
entity, pursuant to its domiciliary law,  or other than as a consequence of any
other reorganisation, amalgamation, merger and/or consolidation to which the
Bank has given its prior written consent, such consent not to be unreasonably
withheld or delayed);

13.2.4
obtain and maintain in force, and promptly furnish certified copies to the Bank
of, all licences, authorisations, approvals and consents, and do all other acts
and things, which may from time to time be necessary for the continued due
performance of its obligations under the Finance Documents or which may be
required for the validity, enforceability or admissibility in evidence of the
Finance Documents;

13.2.5
ensure that its obligations under the Finance Documents rank at least pari passu
with all its other present, future and/or contingent unsecured and
unsubordinated obligations from time to time outstanding save those which are
preferred solely by any bankruptcy, insolvency, liquidation or other similar
laws;

13.2.6
promptly after becoming aware of (i) an Event of Default or (ii) any event which
would with the expiry of any remedy period contained in the Finance Documents
become an Event of Default, notify the Bank of such event and of the steps (if
any) which are being taken to remedy it;

13.2.7
pay all taxes, assessments and other governmental charges as they fall due,
except to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect;

13.2.8
promptly provide any information in connection with XL Re, any Obligor or any
affiliate of any Obligor which is reasonably requested by the Bank pursuant to
any "know your customer" or anti-money laundering legislation, regulation or
procedures applicable to it from time to time so as to ensure compliance by the
Bank, its employees, officers and directors with any such anti-money laundering
legislation, regulation or procedures;

13.2.9
promptly upon the request of the Bank use its best efforts to, or procure any
other Obligor to, execute, acknowledge, deliver and record and do any and all
such further acts and deeds as the Bank may reasonably request from time to time
in order to ensure that the obligations of the Applicant under this Agreement
are secured by the Control Agreement and the Pledge and Security Agreement; and

13.2.10
upon a Change of Control, promptly inform the Bank of such Change of Control and
enter into such additional documentation as is reasonably required by the Bank
in order to ensure that the rights of the Bank under the Pledge and Security
Agreement are in no way prejudiced.


29

--------------------------------------------------------------------------------




13.3
The Applicant's financial information

The Applicant shall provide the Bank:
13.3.1
as soon as available and in any event by 15 May of each year, with its audited
financial statements and consolidated balance sheet in a form consistent with
GAAP as at the end of such fiscal years and the related consolidated statements
of income, changes in shareholders' equity and cash flows for such fiscal year,
setting forth in comparative form the consolidated figures for the previous
fiscal year and accompanied by a report thereon of any independent public
accountants of recognised national standing which report shall state that such
financial statements present fairly in all material respects the financial
position of the Applicant as at the dates indicated and their results of
operations and cash flows for the periods indicated in conformity with their
respective accounting principles applied on a basis consistent with prior years
(except as otherwise specified in such report; provided any exceptions or
qualifications thereto must be acceptable to the Bank) and that the audit by
such accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards;

13.3.2
upon request of the Bank, a valuation from the Custodian of the Eligible
Securities forming the Investment Collateral in the Collateral Account; and

13.3.3
such other information material to the Applicant's obligations under this
Agreement as the Bank may reasonably request from time to time.

13.4
Compliance Certificates

The Applicant shall, at the time of its delivery of the relevant financial
statements provided for in Clauses 13.3.1 and at such other times as the Bank
may request, provide the Bank with a certificate executed by an Authorised
Officer confirming:
13.4.1
that the Applicant is, as at the date of such certificate, in compliance with
its obligations under the Finance Documents and that, so far as it is aware, no
Event of Default has occurred, or, if any has occurred, none is continuing; and

13.4.2
that there is no Net Worth Deficiency,

such certificate to be provided substantially in the form of Schedule 8, which
certificate shall also set forth the calculations required to establish whether
there is a Net Worth Deficiency.
13.5    Borrowing Base Certificate
The Applicant shall supply to the Bank, no later than the tenth Banking Day of
each calendar month, a Borrowing Base Certificate as of the last day of the
immediately preceding month, executed by an Authorised Officer of the Applicant,
setting out the amount of its Borrowing Base and attaching an account statement
from the Custodian. In the event that any Borrowing Base Certificate reflects a
deficiency in Investment Collateral as required pursuant to Clause 3.7, the
Applicant shall issue a revised Borrowing Base Certificate reflecting any
relevant cure.
13.6    Books, records and inspections

30

--------------------------------------------------------------------------------




The Applicant shall keep proper books of record and account in which full, true
and correct entries in conformity with its applicable accounting principles from
time to time, as applicable, shall be made of all dealings and transactions in
relation to its business and activities.
13.7
Negative pledge

The Applicant shall not, and shall procure that no other Obligor shall, except
with the prior written consent of the Bank:
13.7.1
permit the creation or existence of any Security Interest in the Investment
Collateral whilst they are in the Collateral Account except pursuant to the
Finance Documents; or

13.7.2
alter any of the provisions of its articles of incorporation or byelaws or other
constitutional documents which, in each case, would have a material adverse
effect on the ability of the Applicant or such Obligor to perform any of its
obligations under this Agreement or the Finance Documents.

13.8
Transfer of collateral cover

Upon occurrence of a Net Worth Deficiency (whether or not subsequently cured) or
upon announcement by a Pledgor of its decision to cease writing Insurance
Business, the Bank may, upon written notice to that Pledgor, transfer, or
require that Pledgor as soon as reasonably practicable after receipt of such
written notice to transfer, such Investment Collateral from the relevant
Collateral Account to a securities account at the Bank or such other securities
account as the Bank may advise, and to execute as soon as reasonably
practicable, a deed creating security over such account in such form as the Bank
may require.
14.
EVENTS OF DEFAULT

14.1
Defaults

There shall be an Event of Default if any one or more of the following happen:
14.1.1
Non-payment

The Applicant or, as the case may be, any other Obligor fails to make any
payment due from it under this Agreement on its due date, or within 3 Banking
Days of its due date any other amount payable pursuant to any of the other
Finance Documents unless in each case such failure to pay is caused by
administrative or technical error or a Disruption Event and payment is made
within 2 Banking Days of such date, or, in respect of moneys payable on demand
(unless otherwise specifically provided), within 2 Banking Days from the date of
such demand.
14.1.2
Collateral

At any time any of the requirements of Clauses 3.7.1 and 3.7.4 are not
satisfied, except where failure to satisfy those requirements is caused by
administrative or technical error or a Disruption Event and is remedied within 2
Banking Days of the date of such failure.
14.1.3
Non-compliance

The Applicant or any other Obligor does not comply with any other term of the
Finance Documents to which it is party not already referred to in this Clause
14.1, unless the non-compliance:
(a)
is capable of remedy; and


31

--------------------------------------------------------------------------------




(b)
is remedied within 10 Banking Days of the earlier of (i) the Bank giving notice
to the Applicant or such other Obligor or (ii) the Applicant or such other
Obligor becoming aware of the failure to comply.

14.1.4
Representations

A representation or warranty made by or repeated by an Obligor in any Finance
Document is incorrect or misleading in any material respect when made or deemed
to be repeated, unless such breach:
(a)
is capable of remedy; and

(b)
is remedied within 10 Banking Days of the earlier of (i) the Bank giving notice
to the Applicant or such other Obligor or (ii) the Applicant or such other
Obligor becoming aware of such breach.

14.1.5
Unlawfulness; security imperilled

(a)
It is or becomes unlawful or illegal for an Obligor to perform any of its
obligations under the Finance Documents;

(b)
any Finance Document is not effective in accordance with its terms or is alleged
by an Obligor to be ineffective in accordance with its terms for any reason;

(c)
the Bank shall fail to have, following execution of the Pledge and Security
Agreement and the Control Agreement and completion of any registration in
respect thereof, a perfected first fixed Security Interest in respect of the
Collateral Account;

unless in each case such breach:
(i)
is capable of remedy; and

(ii)
is remedied within 10 Banking Days of the earlier of (i) the Bank giving notice
to the Applicant or such other Obligor or (ii) the Applicant or such other
Obligor becoming aware of such breach.

14.1.6
Cross-default

Any of the following occurs in respect of any Obligor:
(a)
any repayment of principal in respect of, or any payment of interest on, any
other obligation for borrowed money in principal amount of $50,000,000 or more,
or any payment of any principal amount of $50,000,000 or more in respect of
Hedging Obligations, is not paid when due (after the expiry of any applicable
grace period); or

(b)
it defaults in the performance of any other agreement, term or condition
contained in any such agreement (other than Hedging Obligations) under which any
such obligation in the principal amount of $50,000,000 or more is created, if
the effect of such default is to cause or permit the holders of such obligation
(or trustee on behalf of such holder or holders) to cause such obligation to
become due prior to its stated maturity or to terminate is commitment under such
agreement,


32

--------------------------------------------------------------------------------




in each case provided that this clause shall not apply to secured Financial
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Financial Indebtedness.
14.1.7
Insolvency

Any of the following occurs in respect of any Obligor or XL Re (but in the case
of XL Re, only in the event that any Letters of Credit have been issued for the
benefit of XL Re and are then outstanding):
(a)
it institutes proceedings to be adjudicated a voluntary bankrupt or insolvent,
or approving as properly filed a petition seeking its reorganisation under the
Companies Act 1981 of Bermuda (as amended) or any other similar applicable law;

(b)
it consents to the filing of any such petition or shall consent to the
appointment of an examiner, receiver or liquidator or trustee or assignee in
bankruptcy or insolvency of it or a substantial part of its property, or shall
make an assignment for the benefit of creditors, or shall admit in writing ;

(c)
its consents to the appointment of an examiner, receiver or liquidator or
trustee or assignee in bankruptcy or insolvency of it or a substantial part of
its property ;

(d)
it makes an assignment for the benefit of creditors;

(e)
it admits in writing its inability to pay its debts generally as they fall due;

(f)
corporate or other action is taken by the Obligor or XL Re in furtherance of one
of the above purposes.

14.1.8
Insolvency proceedings

Any of the following occurs in respect of any Obligor or XL Re (but in the case
of XL Re, only in the event that any Letters of Credit have been issued for the
benefit of XL Re and are then outstanding):
(a)
a decree or order by a court having jurisdiction in the premises shall have been
entered adjudging any Obligor or XL Re a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganisation of such Obligor or XL Re under
the Companies Act 1981 of Bermuda (as amended) or any similar applicable law,
and such decree or order shall have continued undischarged or unstayed for a
period of 60 days;

(b)
a decree or order of a court having jurisdiction in the premises for the
appointment of an examiner, receiver or liquidator or trustee or assignee in
bankruptcy or insolvency of any Obligor or XL Re or a substantial part of its
property, or for the winding up of its affairs, shall have been entered, and
such decrees or order shall have continued undischarged and unstayed for a
period of 60 days.

14.1.9
Creditors' process

One of more judgments for the payment of money in the aggregate value of in
excess of $100,000,000 is rendered against any Obligor or XL Re and the same is
not vacated, discharged,

33

--------------------------------------------------------------------------------




stayed or bonded pending appeal within 90 days of the entry thereof provided
that in the case of XL Re, this will only be an Event of Default under this
Clause 14.1.9 if there is a Letter of Credit issued to XL Re which is
outstanding at the time of the event.
14.1.10
Repudiation

An Obligor repudiates a Finance Document or any of the Transaction Security or
evidences an intention to repudiate a Finance Document or any of the Transaction
Security.
14.2
Bank's remedies

Upon the occurrence of an Event of Default and at any time thereafter whilst it
is continuing, without prejudice to any of the rights and remedies of the Bank
under any of the other Finance Documents or otherwise, the Bank may take any one
or more of the following actions:
14.2.1
enter into any agreement or arrangement with Lloyd's which the Bank shall think
fit for the cancellation, discharge, release, reduction, compromise and/or
return of any or all of the Letters of Credit then outstanding and/or any actual
or contingent obligation or liability thereunder provided always that the
Applicant shall not be liable to the Bank for any amounts in excess of the
Outstanding Indebtedness ; and

14.2.2
take steps to exercise the rights and remedies conferred upon the Bank by the
provisions of this Agreement and the other Finance Documents and exercisable on
or after the occurrence of an Event of Default including (without limitation)
the right to liquidate any non-cash Investment Collateral and convert it into
cash where necessary to fund any payment to the Bank in accordance with the
Finance Documents.

15.
FEES, EXPENSES, INDEMNITIES AND MITIGATION

15.1
L/C commissions

In respect of any Letter of Credit issued pursuant to this Agreement, the
Applicant shall pay to the Bank a commission payable quarterly in arrears at the
relevant rate per annum (the "Commission Rate") which shall be calculated based
on the type of Investment Collateral used as follows:
Investment Collateral Type
Commission Rate
(per cent. per annum)
Cash
0.375
Collateral Type 1
0.375
Collateral Type 2
0.475
Collateral Type 3
0.475
Collateral Type 4
0.475
Collateral Type 5
0.55




34

--------------------------------------------------------------------------------




and such commission shall be payable quarterly in arrears in respect of each
Letter of Credit from the date of issue of such Letter of Credit until the
earlier of the date of final expiration of that Letter of Credit and such date
on which that Letter of Credit is cancelled.
15.2
Fees non-refundable

Each of the fees payable under Clause 15.1 shall be deemed earned once it
becomes due as provided therein, and, once paid, shall not be returnable in
whole or in part in any circumstances.
15.3
Indemnity against costs

The Applicant shall pay to the Bank on demand (and shall indemnify and keep the
Bank indemnified against) all costs, charges, expenses, claims, liabilities,
losses, duties and fees (including, but not limited to, legal fees properly (and
in the case of Clauses 15.3.1, 15.3.3 and 15.3.4, reasonably) incurred (subject
to agreed limits) and reasonable out-of-pocket expenses) and taxes thereon
suffered or incurred by the Bank (and in the absence of fraud, gross negligence
or wilful misconduct by the Bank):
15.3.1
in the negotiation, preparation, printing, execution and registration of this
Agreement and the other Finance Documents (subject to agreed limits for such
costs and, in the case of legal fees a maximum amount of £25,000 (subject to
further adjustment as may be agreed between the Bank and the Applicant) plus, in
respect of legal fees, VAT and properly incurred disbursements;

15.3.2
in the enforcement or preservation or the attempted enforcement or preservation
of any of the Bank's rights and powers under this Agreement and the other
Finance Documents or of the security constituted by the Finance Documents on a
full indemnity basis;

15.3.3
in connection with any actual or proposed amendment of or supplement to this
Agreement or any other of the Finance Documents, or with any request of the Bank
to grant any consent or waiver in respect of any provision of this Agreement or
any other of the Finance Documents, whether or not the same is given; and

15.3.4
in connection with the accession of any Additional Pledgor in accordance with
Clause 18.

15.4
Stamp duties

The Applicant shall pay any and all stamp, documentary, registration and like
taxes or charges imposed by governmental authorities in relation to this
Agreement and the other Finance Documents, and the Applicant shall indemnify the
Bank against any and all liabilities with respect to, or resulting from, delay
or omission on the part of the Applicant to pay such taxes or charges.

35

--------------------------------------------------------------------------------




15.5
General indemnities

The Applicant shall pay to the Bank within 5 Banking Days of a demand, and shall
indemnify the Bank against any losses, expenses or liabilities whether actual or
contingent (as to the amount of which the Bank's certificate shall, in the
absence of fraud or manifest error, be conclusive evidence) or reasonable costs
suffered or incurred by the Bank in connection with or as a result of:
15.5.1
any Letter of Credit which the Bank has agreed to issue, not being issued or
being cancelled by reason of the operation of any one or more of the provisions
of this Agreement, other than as a result of a default by the Bank;

15.5.2
any default in payment by the Applicant of any sum due under the Finance
Documents on its due date; or

15.5.3
the occurrence or continuance of an Event of Default.

15.6
Currency indemnity

The following shall apply if any amount is received or recovered by the Bank in
respect of any moneys or liabilities due, owing or incurred by an Obligor to the
Bank (whether as a result of any judgment or order of any court or in the
bankruptcy, administration, reorganisation, liquidation or dissolution of such
Obligor or by way of damages for any breach of any obligation to make any
payment to the Bank) in a currency (the "Currency of Payment") other than
Dollars in whatever circumstances and for whatever reason:
15.6.1
such receipt or recovery shall only constitute a discharge by such Obligor to
the extent of the amount in Dollars which the Bank is able or would have been
able, on the date or dates of receipt by it of such payment or payments in the
Currency of Payment (or, in the case of any such date which is not a Banking
Day, on the next succeeding Banking Day), to purchase Dollars in the foreign
exchange market of its choice with the amount or amounts so received;

15.6.2
if the amount of Dollars which the Bank is so able to purchase falls short of
the amount originally due to the Bank, the Applicant shall indemnify and hold
the Bank harmless against any loss or damage arising as a result of such
shortage by paying to the Bank that amount in Dollars certified by the Bank as
necessary to so indemnify and hold harmless the Bank;

15.6.3
this indemnity shall constitute a separate and independent obligation from the
other obligations contained in this Agreement, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by the Bank from time to time and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum or sums in respect of
amounts due hereunder or under any such judgment or order; and

15.6.4
the certificate of the Bank as to the amount of any such loss or damage (which
shall be deemed to constitute a loss suffered by the Bank) shall (save in case
of fraud or manifest error) for all purposes be conclusive and binding on the
Applicant.

15.7
Survival of indemnities

The indemnities contained in the Finance Documents shall continue in full force
and effect after the full and final discharge of the Outstanding Indebtedness
with respect to matters arising prior to such discharge.

36

--------------------------------------------------------------------------------




15.8
Market disruption

In this Agreement a "Market Disruption Event" shall occur if:
15.8.1
at or about noon on the Quotation Day the Screen Rate is not available; or

15.8.2
before close of business in London on the Quotation Day, the cost to the Bank of
obtaining matching deposits in the London interbank market would be in excess of
LIBOR or the Bank is unable on the Quotation Day to obtain matching deposits in
the London interbank market in sufficient amounts to enable it to fund any
applicable amount.

If a Market Disruption Event occurs and the Bank and/or the Applicant so
require, the Bank and the Applicant shall enter into negotiations (for a period
of not more than 30 days) with a view to agreeing a substitute basis for
determining a rate of interest. Any alternative basis so agreed shall, with the
prior consent of the Applicant and the Bank, be binding on all of the parties.
In the absence of such agreement, LIBOR shall be determined by the Bank by
reference to the cost of funds of the Bank in obtaining such matching deposits.
15.9
Mitigation

The Bank, in consultation with the Applicant, shall take reasonable steps
(including the transfer of its rights, benefits and obligations hereunder to
another financial institution which is acceptable to the Applicant) to mitigate
any circumstances which arise and which would result in any amount becoming
payable under or pursuant to, or cancelled pursuant to, any of:
15.9.1
Clause 6.2;

15.9.2
Clause 6.3;

15.9.3
Clause 16;

15.9.4
Clause 17; or

15.9.5
the Bank transferring its rights and obligations under the Finance Documents to
another bank or financial institution,

provided that the Bank shall be under no obligation to take any such action if,
in its reasonable opinion, to do so might be prejudicial to it.
16.
INCREASED COST

16.1
Increased costs

Subject to Clauses 16.3 and 16.4, the Applicant shall, within 10 days of
receiving a demand by the Bank and subject to the Applicant having received an
Increased Cost Certificate, pay to the Bank the amount of any Increased Costs
incurred by the Bank or its holding company:

37

--------------------------------------------------------------------------------




16.1.1
which arises as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation made
after the date of this Agreement; and

16.1.2
is attributable to a Basel III Increased Cost.

In this Clause:
"Basel II" means the "International Convergence of Capital Measurement and
Capital Standards, a Revised Framework" published by the Basel Committee on
Banking Supervision in June 2004 as updated prior to, and in the form existing
on, the date of this Agreement, excluding any amendment thereto arising out of
Basel III;
"Basel II Approach" means, in relation to the Bank, either the Standardised
Approach or the relevant Internal Ratings Based Approach (each as defined in
Basel II) adopted by the Bank (or any of its affiliates) for the purposes of
implementing or complying with Basel II;
"Basel II Regulation" means:
(a)
any law or regulation implementing Basel II to the extent only that such law or
regulation re-enacts and/or implements the requirements of Basel II but
excluding any provision of such law or regulation implementing Basel III; and

(b)    any Basel II Approach adopted by the Bank or any of its affiliates;
"Basel III" means:
(a)
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in "Basel III: A global regulatory framework for more resilient banks
and banking systems", "Basel III: International framework for liquidity risk
measurement, standards and monitoring" and "Guidance for national authorities
operating the countercyclical capital buffer" published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;

(b)
the rules for global systemically important banks contained in "Global
systemically important banks: assessment, methodology and additional loss
absorbency requirement - Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

(c)
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to "Basel III";

"Basel III Increased Cost" means an Increased Cost which is attributable to (a)
the implementation or (b) material reinterpretation or clarification of the
application or compliance with any Basel III Regulation where such
implementation, material reinterpretation or clarification of the application or
compliance occurs after the date of this Agreement (whether such implementation
or material reinterpretation or clarification of the application or compliance
is by a government, regulator, the Bank or any of its affiliates);
"Basel III Regulation" means any law or regulation implementing Basel III
(including CRD IV and CRR) save and to the extent that such law or regulation
re-enacts a Basel II Regulation;

38

--------------------------------------------------------------------------------




"CRD IV" means Directive 2013/36/EU of the European Parliament and of the
Council of 26 June 2013 on access to the activity of credit investment firms,
amending Directive 2002/87/EU and repealing Directives 2006/48/EC and
2006/49/EC;
"CRR" means Regulation (EU) No. 575/2013 of the European Parliament and of the
council of 26 June 2013 on prudential requirements for credit institutions and
investment firms and amending Regulation (EU) No. 648/2012;
"Increased Costs" means:
(a)
a reduction in the rate of return from the Facility or on the Bank's (or its
holding company) overall capital;

(b)
an additional or increased cost of making or maintaining or participating in any
Letter of Credit under this Agreement; or

(c)
a reduction of any amount due and payable under this Agreement,

which is incurred or suffered by the Bank or its holding company to the extent
that it is attributable to the Bank having funded, maintained or performed its
obligations under this Agreement or a Letter of Credit; and
"Increased Costs Certificate" means a certificate from the Bank setting out the
Bank's good faith determination of its Increased Costs.
16.2
Increased cost claims

If the Bank intends to make a claim pursuant to Clause 16.1, it shall notify the
Applicant of the event giving rise to the claim and of its intention to claim
compensation in respect of such event as soon as practicable and provide the
Applicant with an Increased Costs Certificate.
16.3
Exceptions

Clause 16.1 does not apply to the extent any Increased Cost is:
16.3.1
attributable to a Tax Deduction required by law to be made by an Obligor;

16.3.2
compensated for by Clause 6.3 (or would have been compensated for under Clause
6.3 but was not so compensated solely because any of the exclusions of Clause
6.3.2 applied); or

16.3.3
attributable to fraud or the wilful breach by the Bank or its affiliates of any
law or regulation;

16.3.4
attributable to the implementation or application of or compliance with Basel II
and/or any Basel II Regulation;

16.3.5
attributable to a FATCA Deduction required to be made by a Party; or

16.3.6
incurred more than 90 days prior to the date that the Bank notifies the
Applicant under Clause 16.2 of the change in law giving rise to the Increased
Costs unless the change in law giving rise to the Increased Cost is retroactive
in which case the 90 day period will be extended to include the period of
retroactive effect thereof.


39

--------------------------------------------------------------------------------




16.4
Comparable Treatment

Notwithstanding any other provision in this Clause 16, the Bank shall not demand
compensation from the Applicant for any Increased Costs if the Bank is not
demanding such Increased Costs in similar circumstances under comparable
provisions of other credit agreements.
17.
    ILLEGALITY

17.1
Causes of illegality

This Clause 17 applies if the introduction of, or any change in, any applicable
law or regulation, or in the interpretation thereof by any authority charged
with the administration thereof or by any court of competent jurisdiction, makes
it unlawful for the Bank to maintain or give effect to its obligations under
this Agreement.
17.2
Cancellation and termination upon illegality

If it becomes unlawful in any applicable jurisdiction for the Bank to perform
any of its obligations as contemplated by this Agreement or to issue any Letter
of Credit, the Bank shall promptly notify the Applicant upon becoming aware of
that event whereupon the Bank's obligation to issue any Letter of Credit may (in
the Bank's discretion) be cancelled, any existing Letter of Credit may (in the
Bank's discretion) be terminated and, in the case of cancellation or
termination, the Applicant shall be obliged to make any payments to the Bank to
reimburse the Bank for any amounts paid by the Bank under a Letter of Credit
which is then outstanding.
17.3
Force majeure

The Bank will not be liable for any failure on the Bank's part to issue or amend
any Letter of Credit resulting, directly or indirectly, from any unforeseen
action, inaction or purported action of any government or governmental agency or
any strike, boycott or blockade or any cause whatsoever, other than by its own
employees, outside its control.
18.
CHANGE OF PLEDGOR

18.1
Appointment of Additional Pledgor

The Bank acknowledges that, after the date of this Agreement, the Applicant may
at any time request that any person becomes an Additional Pledgor. The following
provisions of Clauses 18.2 to 18.4 set out the terms on which, subject to the
Bank's approval, any appointment of such Additional Pledgor would take place.
18.2
Bank to approve Additional Pledgor

An Additional Pledgor shall only be appointed with the prior written approval of
the Bank but must, in any event, be a company which is able to comply with all
the requirements set out in Clause 18.4.
18.3
Deed of accession

Any appointment of an Additional Pledgor shall be effected by way of the
accession of the Additional Pledgor to the Pledge and Security Agreement as
Pledgor. Such accession shall be effected by and in accordance with the
accession letter (a "Accession Letter") executed by the Bank, the Applicant and
the Additional Pledgor in the form set out in the Pledge and Security Agreement.

40

--------------------------------------------------------------------------------




18.4
Conditions precedent to appointment of Additional Pledgor

The Bank's approval under Clause 18.2 shall be conditional upon, and the
Accession Letter executed pursuant to Clause 18.3 shall not be effective unless
and until, the following conditions precedent are satisfied:
18.4.1
the Bank (or its legal advisers) has received the following documents and
evidence in form and substance satisfactory to it:

(a)
a resolution of the board of directors (or its equivalent) from the Additional
Pledgor approving the terms of the Accession Letter and resolving that it shall
execute, deliver and perform the Accession Letter and authorising a specified
person or persons to execute the Accession Letter and/or despatch all other
documents and notices to be signed and/or despatched by it under or in
connection with the Pledge and Security Agreement;

(b)
an accession letter in connection with the Control Agreement duly completed and
executed by the Additional Pledgor and the Applicant;

(c)
such other certificates, opinions and other documents as the Bank may reasonable
request.

18.4.2
the representations and warranties contained in Clause 12 are true and correct
at the date on which the change of Pledgor takes effect under the Accession
Letter as if all references to the Obligors in such Clause included references
to the Additional Pledgor;

18.4.3
none of the circumstances specified in Clause 17 is subsisting; and

18.4.4
no Event of Default has occurred or will arise as a result of the appointment of
the Additional Pledgor.

18.5
Resignation of Pledgor

The Bank acknowledges that, after the date of this Agreement, the Applicant may
at any time request that any person (other than the Applicant) ceases to be a
Pledgor. The following provisions of Clauses 18.6 and 18.7 set out the terms on
which, subject to the Bank's approval, any resignation of such Pledgor would
take place.
18.6
Bank to approve resignation

A Pledgor shall only be permitted to resign with the prior written approval of
the Bank and such approval will not be given unless:
18.6.1
the Pledgor delivers to the Bank a duly completed and executed resignation
letter in the form set out in the Pledge and Security Agreement;

18.6.2
the Pledgor delivers to the Bank a duly completed and executed control agreement
resignation letter in such form as the Bank may require;

18.6.3
no breach of Clause 3.7.1 will arise as a result of the resignation of the
Pledgor; and

18.6.4
no other Event of Default has occurred or will arise as a result of the
resignation of the Pledgor.


41

--------------------------------------------------------------------------------




18.7
Release of resigning Pledgor

Any resigning Pledgor shall be released from its obligations under the Pledge
and Security Agreement in accordance with the terms of the Pledge and Security
Agreement.
19.
ASSIGNMENTS AND TRANSFERS

19.1
Successors and assigns

This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.
19.2
No assignment by Applicant

The Applicant may not assign or transfer all or any of its rights, benefits or
obligations under this Agreement or under any of the other Finance Documents
without the prior written consent of the Bank, such consent not to be
unreasonably withheld or delayed.
19.3
Assignment and transfer by Bank

The Bank may assign any of its rights under this Agreement or transfer by
novation any of its rights and obligations under this Agreement to any other
bank or financial institution, subject in each case to obtaining the prior
consent of the Applicant, which shall not be unreasonably withheld or delayed,
provided that no such consent shall be required in the case of an assignment or
transfer:
19.3.1
to any affiliate of the Bank; and/or

19.3.2
which is made after an Event of Default has occurred and is continuing.

19.4
Sub-participation by Bank

The Bank may, with the Applicant's prior consent (such consent not be
unreasonably withheld or delayed) at any time, at no cost to any Obligor
sub-participate all or any of its rights and/or obligations under this Agreement
and the other Finance Documents.
19.5
Disclosure of information

19.5.1
The Bank agrees to keep all Confidential Information confidential and not to
disclose it to anyone, save to the extent permitted by this Clause 19.5, and to
ensure that all Confidential Information is protected with security measures and
a degree of care that would apply to its own confidential information.

19.5.2
The Bank may disclose:

(a)
to any of its affiliates and any of its or their officers, directors, employee,
professional advisers, auditors, partners, representatives and any bona fide
potential transferee lender, assignee or sub-participant, or to any other party
with whom it may propose to enter into contractual relations in connection with
this Agreement or any other of the Finance Documents in each case only where
that person needs to know that information (as determined by the Bank), such
information about the Applicant and each other Obligor and their respective
businesses, assets or financial condition as the Bank shall consider appropriate
provided that the person to whom any Confidential Information is given has


42

--------------------------------------------------------------------------------




been advised that such information was provided to the Bank on a confidential
basis and the Bank uses reasonable endeavours to procure that the recipient
treats and hold such information as confidential; and
(b)
to any person to whom information is required or requested to be disclosed by
any court of competent jurisdiction or any governmental, banking, taxation or
other regulatory authority or similar body, the rules of any relevant stock
exchange or pursuant to any applicable law or regulation and to whom information
is required to be disclosed in connection with, and for the purposes of, any
litigation, arbitration, administrative or other investigations, proceedings or
disputes provided that the person to whom any Confidential Information is given
has been advised that such information was provided to the Bank on a
confidential basis and the Applicant is, where legally permissible, advised as
soon as reasonably practicable of such request or disclosure.

19.6
Change of lending office

The Bank may at any time and from time to time change its lending office by
giving notice to the Applicant and that change shall be effective on the date
specified in that notice.
19.7
Delegation

The Bank may at any time and from to time to time delegate any one or more of
its rights, powers and/or obligations under this Agreement and the other Finance
Documents to any person provided that the Bank informs the delegate that all
information provided by the Bank to the delegate in connection with such
delegation was provided to the Bank on a confidential basis and the delegate
treats and holds such information for all purposes as confidential. The Bank
will remain liable for each of its obligations under this Agreement and the
other Finance Documents.
19.8
Security over Bank's rights

In addition to the other rights provided to the Bank under this Clause 19, the
Bank may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create a Security Interest in or over (whether
by way of collateral or otherwise) all or any of its rights under any Finance
Document to secure obligations of the Bank including, without limitation:
19.8.1
any charge, assignment or other Security Interest to secure obligations to a
federal reserve or central bank; and

19.8.2
any charge, assignment or other Security Interest granted to any holders (or
trustee or representatives of holders) of obligations owed, or securities
issued, by the Bank as security for those obligations or securities,

except that no such charge, assignment or other Security Interest shall:
(a)
release the Bank from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or other Security
Interest for the Bank as a party to any of the Finance Documents; or

(b)
require any payments to be made by an Obligor or grant to any person any more
extensive rights than those required to be made or granted to the Bank under the
Finance Documents.


43

--------------------------------------------------------------------------------




20.
SET-OFF.

20.1
Set-off

Following the occurrence of an Event of Default, the Applicant authorises the
Bank without prejudice to any of the Bank's rights at law in equity or
otherwise, at any time and without notice to the Applicant:
20.1.1
to combine and/or consolidate all or any accounts (whether current, deposit,
loan or of any other nature whatsoever, whether subject to notice or not and in
whatever currency) of the Applicant with any branch of the Bank;

20.1.2
to apply any credit balance (whether or not then due) on any such account or
accounts of the Applicant in or towards satisfaction of any sum due and payable
by the Applicant but not paid to the Bank under this Agreement and/or any of the
Finance Documents; and

20.1.3
to do in the name of the Applicant and/or the Bank all such acts and execute all
such documents as may be necessary or expedient to effect such application.

20.2
Purchase of other currencies

For all or any of the above purposes, the Bank is authorised to purchase with
the moneys standing to the credit of such account or accounts any such other
currency or currencies as may be necessary to effect such application. The Bank
shall not be obliged to exercise any right given to it by this Clause 20.
21.
MISCELLANEOUS

21.1
Exercise of remedies

No delay or omission by the Bank to exercise any right, power or remedy vested
in it under this Agreement or any other of the Finance Documents or by law shall
impair such right, power or remedy, or be construed as a waiver of, or as an
acquiescence in, any default by the Applicant or any other Obligor.
21.2
No waiver

If the Bank on any occasion agrees to waive any such right, power or remedy,
such waiver shall not in any way preclude or impair any further exercise thereof
or the exercise of any other right, power or remedy.
21.3
Waivers to be in writing

Any waiver by the Bank of any provision of this Agreement or any other of the
Finance Documents, and any consent or approval given by the Bank, shall only be
effective if given in writing and then only strictly for the purpose and upon
the terms for which it is given.

44

--------------------------------------------------------------------------------




21.4
Amendments to be in writing

Neither this Agreement nor any of the other Finance Documents may be amended or
varied orally but only by an instrument signed by the Bank and each of the other
parties thereto.
21.5
Remedies cumulative

The rights, powers and remedies of the Bank contained in this Agreement and the
other Finance Documents are cumulative and not exclusive of each other nor of
any other rights, powers or remedies conferred by law, and may be exercised from
time to time and as often as the Bank may think fit.
21.6
Severability

If at any time one or more of the provisions of this Agreement or any other of
the Finance Documents is or becomes invalid, illegal or unenforceable in any
respect under any law by which it may be governed or affected, the validity,
legality and enforceability of the remaining provisions shall not be in any way
affected or impaired as a result.
21.7
Counterparts

This Agreement may be executed in any number of counterparts and all such
counterparts taken together shall be deemed to constitute but one and the same
instrument.
21.8
Conclusiveness of Bank's certificates

The certificate or determination of the Bank of a rate or amount under this
Agreement and any other Finance Document is, in the absence of manifest error,
prima facie evidence of the matters to which it relates and is binding on the
Applicant and the other Obligors.
21.9
Previous offers by the Bank superseded

This Agreement shall in all respects supersede the terms of any offer or
commitment with respect to the Facility made by or on behalf of the Bank to the
Applicant or its agents prior to the date of this Agreement (save for any
provision relating to payment of the Bank's fees and expenses).
22.
FURTHER ASSURANCE

The Applicant shall, upon demand, and at its own expense, sign, perfect, do,
execute and register all such further assurances, documents, acts and things as
the Bank may reasonably require for the purpose of perfecting the transaction or
security contemplated by this Agreement.
23.
NOTICES

23.1
Addresses

All notices (which expression includes any demand, request, consent or other
communication) to be given by one party to the other under this Agreement and
the other Finance Documents shall be in writing and (unless delivered
personally) shall be given by electronic mail or first class pre paid post
(airmail if sent internationally) and be addressed:
23.1.1
in the case of the Bank, as follows:


45

--------------------------------------------------------------------------------




60 London Wall
London EC2M 5TQ


Email:        mariette.groen@uk.ing.com / paul.meade@uk.ing.com
Attn:         Mariette Groën / Paul Meade




23.1.2
in the case of the Applicant, as follows:

c/o XL House
8 St Stephen's Green
Dublin 2
Ireland


Email:    tim.goodyear@xlgroup.com
Attn:        Vice President Corporate Treasury


with a copy to the Company Secretary at:


O'Hara House
One Bermudiana Road
Hamilton HM08
Bermuda


Email:    kim.wilkerson@xlgroup.com
Attn:        Kim Wilkerson


23.2
Changes of address

If any party wishes to change its address for communication, it shall give the
other party not less than 5 Banking Days' notice in writing of the change
desired.
23.3
Deemed receipt of notices

Subject to Clause 23.4, notices addressed as provided above shall be deemed to
have been duly given when received (in the case of electronic mail), when
delivered (in the case of personal delivery), 2 days after posting (in the case
of letters sent within the same country), or 5 days after posting (in the case
of letters sent internationally by overnight courier service only). provided
that notices to the Bank shall be effective only upon their actual receipt by
the Bank and the Bank shall confirm receipt of all such notices received by it.
In each of the above cases any notice received on a non-working day or after
business hours in the country of receipt shall be deemed to be given on the next
following working day in such country.
23.4
Electronic communication

Any communication to be made between the parties to this Agreement may be made
by electronic mail or other electronic means if those two parties:
23.4.1
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and


46

--------------------------------------------------------------------------------




23.4.2
notify each other of any change to their address or any other such information
supplied by them by not less than 5 Banking Days' notice.

23.5
English language

All notices and documents to be given or delivered pursuant to or otherwise in
relation to this Agreement and the other Finance Documents shall be in the
English language or be accompanied by a certified English translation.
24.
APPLICABLE LAW AND JURISDICTION

24.1
Governing law and jurisdiction

This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law. The English courts shall have jurisdiction in relation to any dispute
including any dispute in connection with this Agreement and any suit, action or
proceeding (referred to together in this Clause 24 as "Proceedings") which may
arise out of or in connection with this Agreement and for such purposes each
party submits to the jurisdiction of such courts. Nothing in this clause shall
limit the right of the Bank to take proceedings against the Applicant in the
Bermudian courts, any other jurisdiction where the Applicant may be domiciled,
the Supreme Court of the State of New York sitting in New York County and the
United States District Court of the Southern District of New York.
24.2
Service of process

The Applicant hereby irrevocably agrees:
24.2.1
that, for the purpose of Proceedings in England, any legal process may be served
upon the XL Services UK Limited whose registered office is currently at XL
House, 70 Gracechurch Street, London, EC3V 0XL and which is hereby authorised to
accept service on behalf of the Applicant, which shall be deemed to be good
service on the Applicant; and

24.2.2
that throughout the Security Period it will maintain a duly appointed process
agent in England, duly notified to the Bank, and that failure by any such
process agent to give notice thereof to it shall not impair the validity of such
service or of a judgment or order based thereon.

AS WITNESS the hands of the duly authorised representatives of the parties
hereto the day and year first before written.

47

--------------------------------------------------------------------------------






SCHEDULE 1
CONDITIONS PRECEDENT DOCUMENTS AND EVIDENCE
The documents and evidence referred to in Clause 10.1 are as follows:
1.
Certified copies of the memorandum and articles of incorporation or equivalent
constitutional documents of each Obligor.

2.
A certificate of good standing for each Obligor or other evidence that each such
Obligor is in good standing in its country of incorporation.

3.
A certificate of incumbency of each Obligor, signed by the secretary or a
director of that Obligor stating its officers and directors.

4.
Certified copies of resolutions duly passed by the directors of each Obligor at
separate meetings evidencing approval of the transactions contemplated by this
Agreement and the other Finance Documents and authorising the execution of the
same.

5.
If applicable, the original or a certified copy of any power of attorney issued
by each Obligor in favour of any person or persons executing this Agreement and
the other Finance Documents.

6.
If applicable, certified copies of all licences, authorisations, approvals and
consents required in connection with the execution, delivery, performance,
validity and enforceability of the Finance Documents.

7.
A certificate of an authorised signatory of the Applicant confirming that
utilising the Facility in full would not breach any limit binding on the
Applicant.

8.
Certified copies of the Original Financial Statements.

9.
Originals of the Finance Documents referred to in Clause 11 and all documents,
instruments, notices and acknowledgements thereto required under those Finance
Documents duly executed by the relevant Obligors.

10.
Evidence that the Collateral Account has been duly opened and that all board
resolutions, mandates, signature cards and other documents or evidence required
in connection with the opening, maintenance and operation of that account have
been duly delivered to the Custodian.

11.
Such certificates and documents as the Bank may require to comply with the money
laundering prevention procedures then applicable to it.

12.
Evidence that XL Services UK Limited has accepted its appointment for service of
process in England for the Applicant.

13.
Evidence that the Obligors have completed the necessary account opening and know
your client documentation in a form required by the Bank.


48

--------------------------------------------------------------------------------




14.
Favourable legal opinions:

14.1.1
on Bermudian law from Appleby;

14.1.2
on New York law from Edwards Wildman Palmer LLP;

14.1.3
on English law from Holman Fenwick Willan LLP; and

14.1.4
on the laws of any other relevant jurisdiction from such firm in that
jurisdiction as the Bank may appoint,

or, in respect of any one or more of such legal opinions, confirmation
satisfactory to the Bank that the opinion in question will be issued in form and
substance acceptable to it within such period after the date of the Application
as is acceptable to it.
15.
The Investment Collateral has been deposited in the Collateral Account with the
Custodian to the extent required under this Agreement.

16.
Evidence that all fees and expenses (including outstanding and accrued legal
expenses) then due and payable from the Applicant under this Agreement have been
or will be paid.


49

--------------------------------------------------------------------------------




SCHEDULE 2
FORM OF APPLICATION
From:    XL Insurance (Bermuda) Ltd
To:     ING Bank N.V., London Branch
Dated: [●]


Dear Sirs,
$150,000,000 Credit Facility Agreement dated [●] 2014 (the "Agreement")
1.
We refer to the Agreement. This request constitutes an Application. This
Application is irrevocable.

2.
Terms defined in the Agreement shall have the same meaning in this Application.

3.
We hereby give you notice that, pursuant to the Agreement and upon the terms and
subject to the conditions contained therein, we wish the Bank to issue on our
behalf a Letter of Credit as follows:

Applicant:
Member:
Beneficiary:
Beneficiary address:
[●]
[●]
The Society of Lloyd's
c/o The Manager, Members’ Services Unit
Fidentia House, Walter Burke Way,
Chatham Maritime, Chatham,
Kent ME4 4RN


LOC Amount:
[●]
Issuance Date:
[●]
Expiry Date:
31 December 2018

4.
We confirm that each condition precedent under the Agreement which must be
satisfied on the date of this Application is so satisfied.

5.
Please use the standard Lloyd's Letter of Credit wording.

6.
Please arrange delivery of the Letter of Credit direct to the Beneficiary.

Yours faithfully


..................………..…..
Authorised Signatory for and on behalf of
XL Insurance (Bermuda) Ltd

50

--------------------------------------------------------------------------------




SCHEDULE 3
FORM OF CANCELLATION NOTICE OF ISSUED LETTER OF CREDIT


From:    XL Insurance (Bermuda) Ltd
To:     ING Bank N.V., London Branch
Dated: [●]


Dear Sirs,
$150,000,000 Credit Facility Agreement dated [●] 2014 (the "Agreement")
1.    We refer to the Agreement. This is a request for the cancellation of an
issued Letter of Credit     pursuant to the Agreement. This request is
irrevocable.
2.
We hereby request that, pursuant to the Agreement and subject to the terms and
conditions contained therein, you cancel the following issued Letter of Credit :

(a)
Letter of Credit Number:     [●]

(b)
Issue Date:             [●]

(c)
Amount/currency:         [●]

(d)
Beneficiary:            [●]

Yours faithfully


..................………..…..
Authorised Signatory for and on behalf of
XL Insurance (Bermuda) Ltd

51

--------------------------------------------------------------------------------




SCHEDULE 4
FORM OF REDUCTION NOTICE FOR ISSUED LETTER OF CREDIT


From:    XL Insurance (Bermuda) Ltd
To:     ING Bank N.V., London Branch
Dated: [●]


Dear Sirs,
$150,000,000 Credit Facility Agreement dated [●] 2014 (the "Agreement")
1.
We refer to the Agreement. This is a request for the reduction of an issued
Letter of Credit pursuant to the Agreement.

2.
We hereby request that, pursuant to the Agreement and subject to the terms and
conditions contained therein, you decrease to the sum of [●] the following
issued Letter of Credit :

(a)
Letter of Credit Number:     [●]

(b)
Issue Date:             [●]

(c)
Original Amount/currency:     [●]

(d)
Beneficiary:            [●]

Yours faithfully


..................………..…..
Authorised Signatory for and on behalf of
XL Insurance (Bermuda) Ltd

52

--------------------------------------------------------------------------------




SCHEDULE 5
FORM OF INCREASE NOTICE FOR ISSUED LETTER OF CREDIT


From:    XL Insurance (Bermuda) Ltd
To:     ING Bank N.V., London Branch
Dated: [●]


Dear Sirs,
$150,000,000 Credit Facility Agreement dated [●] 2014 (the "Agreement")
1.
We refer to the Agreement. This is a request for the increase of the value of an
issued Letter of Credit pursuant to the Agreement.

2.
We hereby request that, pursuant to the Agreement and subject to the terms and
conditions contained therein, you increase to the sum of [●] the following
issued Letter of Credit :

(a)
Letter of Credit Number:     [●]

(b)
Issue Date:             [●]

(c)
Original Amount/currency:     [●]

(d)
Beneficiary:            [●]

3.
We undertake to transfer further Investment Collateral into the Collateral
Account representing the equivalent of [●] face value of Letter of Credit.

Yours faithfully


..................………..…..
Authorised Signatory for and on behalf of
XL Insurance (Bermuda) Ltd







53

--------------------------------------------------------------------------------




SCHEDULE 6
FORM OF EXTENSION NOTICE FOR ISSUED LETTER OF CREDIT


From:    XL Insurance (Bermuda) Ltd
To:     ING Bank N.V., London Branch
Dated: [●]


Dear Sirs,
$150,000,000 Credit Facility Agreement dated [●] 2014 (the "Agreement")
1.
We refer to the Agreement. This is a request for the extension of an issued
Letter of Credit pursuant to the Agreement.

2.
We refer to the following issued Letter of Credit :

(a)
Letter of Credit Number:     [●]

(b)
Issue Date:             [●]

(c)
Amount/currency:         [●]

(d)
Beneficiary:            [●]

3.
We hereby request that, pursuant to the Agreement and subject to the terms and
conditions contained therein:

(a)
you extend the expiry date of the issued Letter of Credit listed in paragraph 2
above so that the expiry date under such Letter of Credit is as follows:

Expiry Date:                Evergreen
(b)
the extension to the expiry date shall apply to the full value of the above
issued Letter of Credit.

Yours faithfully


..................………..…..
Authorised Signatory for and on behalf of
XL Insurance (Bermuda) Ltd





54

--------------------------------------------------------------------------------




SCHEDULE 7
INVESTMENT COLLATERAL
Collateral Description
Advance Rate
Cash
Cash held with the Custodian
Treasury money market funds


95.0%
95.0%
OECD Government Bonds
OECD Government Bonds including agencies and agency RMBS backed by the full
faith and credit of their respective OECD governments (eg Ginnie Mae, KFW, AGF)
rated at least AA- (or AA- equivalent) from S&P ("Collateral Type 1"), with
maturities of:
 
- weighted average life of less than 5 years
95.0%
- weighted average life of greater than or equal to 5 years but less or equal to
than 10 years
92.5%
 - weighted average life of greater than or equal to 11 years but less or equal
to 20 years
- weighted average life of greater than or equal to 20 years but less or equal
to 30 years
90.0%
85%
OECD Government Bonds including agencies and agency without RMBS backing by the
full faith and credit of their respective OECD governments rated at least AA-
(or AA- equivalent) from S&P ("Collateral Type 2"), with maturities of:
 
- weighted average life of less than 5 years
92.0%
- weighted average life of greater than or equal to 5 years but less or equal to
than 10 years
92.0%
- weighted average life of greater than or equal to 11 years but less or equal
to 20 years
88.0%
Supranational Bonds
Bonds which are publicly traded on an internationally recognised exchange and
rated at least AA- (or AA- equivalent) from S&P ("Collateral Type 3") with
maturities of:
 
- weighted average life of less than 5 years
90.0%
- weighted average life of greater than or equal to 5 years but less or equal to
than 10 years
90.0%
- weighted average life of greater than or equal to 11 years but less or equal
to 20 years
85.0%
Government Guaranteed Debt
 
Government guarantee debt including debt guaranteed by agencies carrying the
full faith and credit of their respective OECD governments (eg SFEFR) and rated
at least AA- (or AA- equivalent) from S&P ("Collateral Type 4") with maturities
of:
 
- weighted average life of less than 5 years
95.0%
- weighted average life of greater than or equal to 5 years but less or equal to
than 10 years
92.5%


55

--------------------------------------------------------------------------------




Collateral Description
Advance Rate
- weighted average life of greater than or equal to 11 years but less or equal
to 20 years
90.0%
Corporate Bonds
 
Non-convertible corporate bonds (excluding corporate bonds issued by a Pledgor)
which are publicly traded on a nationally recognised exchange, eligible to be
settled by the Depository Trust Company and rated at least AA- (or AA-
equivalent) from S&P ("Collateral Type 5") (subject to these bonds not exceeding
25% of the total collateral pool after haircuts and subject further to any bonds
issued by a single issuer not exceeding 10% of the total collateral pool after
haircuts) with maturities of:
 
- weighted average life of less than 5 years
90.0%
- weighted average life of greater than or equal to 5 years but less or equal to
than 10 years
90.0%
- weighted average life of greater than or equal to 11 years but less or equal
to 20 years
85.0%


56

--------------------------------------------------------------------------------




COMPLIANCE CERTIFICATE


To:    ING BANK N.V., LONDON BRANCH as Bank


From:    XL INSURANCE (BERMUDA) LTD


Date:    [●] 201[●]
                           


$150,000,000 Credit Facility Agreement dated [●] 2014 (the "Agreement")
1.
We refer to the Agreement. This is a Compliance Certificate.

2.
Terms defined in the Agreement shall bear the same meaning in this Compliance
Certificate.

3.
We confirm that as at [relevant testing date], the Consolidated Net Worth is
$[●] and accordingly there is no Net Worth Deficiency.

4.
We set out below calculations establishing the figures in paragraph 3 above:

[●]
5.
We confirm that no Event of Default has occurred and is continuing as at
[relevant testing date].

6.
We are in compliance with our obligations under the Finance Documents as at
[relevant testing date].

7.
We have adhered in all material respects to Lloyd's requirements with regard to
the investment of syndicate funds.



By:    __________________________________________
[Authorised Officer]

57

--------------------------------------------------------------------------------




SCHEDULE 9
FORM OF BORROWING BASE CERTIFICATE
[LETTERHEAD OF THE APPLICANT]


To be provided to the addressee by no later than the 10th day of each month in
respect of the Investment Collateral of the Company as of the last day of the
immediately preceding month.
To:    ING Bank N.V., London Branch
From:    XL Insurance (Bermuda) Ltd (the "Company")
This Borrowing Base Certificate (the "Certificate") is delivered pursuant to the
reporting requirements of Clause 13.3 of the Letter of Credit Facility Agreement
(as amended and restated from time to time) dated [●] 2014 made between, among
others, ourselves as applicant and ING Bank N.V., London Branch as the bank (the
"Letter of Credit Facility Agreement"). Terms used in this Certificate shall
have the meaning provided in the Letter of Credit Facility Agreement unless
otherwise defined herein.
The Company represents and warrants that the following calculations determine
its Investment Collateral in accordance with the relevant definitions as set
forth in the Letter of Credit Facility Agreement and hereby certifies as
follows:
1.
The Borrowing Base of the Company as of [insert date] comprises the following:

Description of Investment Collateral
Investment Collateral Type
Market Value
Adjusted Market Value
Relevant Advance Rate
Calculation of the Borrowing Base
[●]
[Cash]
[●]
$[●]
[●]%
$[●]
[●]
Collateral Type [1][2][3][4][5]
[●]
$[●]
[●]%
$[●]
[●]
Collateral Type [1][2][3][4][5]
[●]
$[●]
[●]%
$[●]
[●]
Collateral Type [1][2][3][4][5]
[●]
$[●]
[●]%
$[●]
[●]
Collateral Type [1][2][3][4][5]
[●]
$[●]
[●]%
$[●]



2.
The aggregate amount of the Borrowing Base on that date is $[●].


58

--------------------------------------------------------------------------------




3.
The Company hereby further represents and warrants that the Collateral Account
with the Custodian is being maintained in compliance with the provisions of, and
subject to the first priority perfected Security Interests in favour of the Bank
required by, the Finance Documents and that, as of [insert date], the amount of
collateral cover provided in relation to the Letters of Credit issued and
outstanding under the Facility was equal to or in excess of the amount required
to be provided under the Letter of Credit Facility Agreement and subject to the
first priority perfected Security Interests in favour of the Bank.

This Certificate is executed on [●] 201[●] by a duly Authorised Officer of the
Company.






By:    ____________________________________
Name:
Title: [Authorised Officer]


                            
    

59

--------------------------------------------------------------------------------




SCHEDULE 10
FORM OF LETTER OF CREDIT


To:
The Society and the Council of Lloyd's

c/o The Manager, Market Services
Fidentia House
Walter Burke Way
Chatham Maritime
Chatham
Kent ME4 4RN


Dated [●]


Dear Sirs:
Irrevocable Standby Letter of Credit No. [●]
Re: [XL Insurance (Bermuda) Ltd][XL Re Ltd] (the "Applicant")
1.
We are pleased to inform you that by order of the Applicant we ING Bank N.V.,
London Branch (the "Issuing Bank") have opened our Irrevocable Credit No. [●] in
your favour for a sum not to exceed the aggregate of [●] effective from [●] (the
"Commencement Date"). This Letter of Credit will expire on the Final Expiration
Date.

2.
This Letter of Credit shall remain in force until we give you not less than four
years notice in writing terminating the same on the fourth anniversary of the
Commencement Date or on any date subsequent thereto as specified in such notice
(the "Final Expiration Date"), our notice to be sent by registered mail for the
attention of the Manager, Market Services, at the above address.

3.
All charges are for the Applicant's account.

4.
Funds under this Letter of Credit are available to you in London upon
presentation of your sight draft(s) drawn on us at the above address mentioning
ING Bank N.V., London Branch Letter of Credit No. [●].

5.
This Letter of Credit is subject to The International Standby Practices – ISP98
(1998 publication - International Chamber of Commerce Publication No 590).

6.
This Letter of Credit shall be governed by and interpreted in accordance with
English Law and we hereby irrevocably submit to the jurisdiction of the High
Court of Justice in England.

7.
We hereby engage with you that we will honour draft(s) drawn under and in
compliance with the terms and conditions of this Letter of Credit.


60

--------------------------------------------------------------------------------








Yours faithfully


___________________________________
ING BANK N.V. LONDON BRANCH






By: ________________________________


Name:


Title:




By: ________________________________


Name:


Title:





61

--------------------------------------------------------------------------------






Schedule 1
Form of Demand (Dollars)


[on Lloyd's letterhead]


Dear Sir/Madam


THE SOCIETY OF LLOYD'S


TRUSTEE OF [●]


LETTER OF CREDIT NO. [●]


With reference to the above, we enclose for your attention a Bill of Exchange,
together with the respective Letter of Credit. Payment should be made by way of
CHAPS. The account details are as follows:


[●]                                    Sort Code [●]


[City of London Office                            Account [●]
P.O. Box 12258
1 Princes Street
London EC2R 8AP]




Please quote Member Code: [●]


Yours faithfully






______________________________
For Manager
Market Services






By: ___________________________
Name:
Title:

62

--------------------------------------------------------------------------------




Your ref:    [●]
Our ref:        MEM/ / / /C911f
Extn:        [●]


BILLS OF EXCHANGE
The Society of Lloyd's
Trustee of
Letter of Credit No.
Please pay in accordance with the terms of the Letter of Credit to our order the
sum of [●].




______________________________
For and on behalf of
[●]
Authorised Signatory


Market Services
To:    [insert name of bank/credit institution]
as the Issuing Bank





63

--------------------------------------------------------------------------------








SIGNATURE PAGE
APPLICANT


SIGNED for and on behalf                )
of XL INSURANCE (BERMUDA) LTD    ) /s/ C. Stanley Lee
by C. Stanley Lee                )
)
its duly appointed SVP, Chief Financial Officer)
in the presence of:                )








BANK


SIGNED for and on behalf                )
of ING BANK N.V.,                 )
LONDON BRANCH                )
by M E R Sharman         ) /s/ MER Sharman
and P N A Galpin                )
its duly appointed signatories                ) /s/ P N A Galpin
in the presence of:                )

64